Exhibit 10.1

 

Execution Version

 



#6012958



 

 



 

 



 

TERM LOAN AGREEMENT

Dated as of August 22, 2019

among

PATTERSON-UTI ENERGY, INC.,
as the Borrower,

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as the Administrative Agent and a Lender,

and

the Other Lenders Party Hereto

 



 

U.S. BANK NATIONAL ASSOCIATION,

as Syndication Agent,

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION and

U.S. BANK NATIONAL ASSOCIATION,

as Co-Lead Arrangers

 

 

 

 

 

 

--------------------------------------------------------------------------------

Table of Contents

 

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS1

 

 

1.01

Defined Terms1

 

 

1.02

Other Interpretive Provisions22

 

 

1.03

Accounting Terms; Changes in GAAP23

 

 

1.04

Rounding24

 

 

1.05

Times of Day24

 

 

1.06

Divisions24

 

 

1.07

Responsible Officer24

 

 

1.08

Rates24

 

ARTICLE II

THE COMMITMENTS AND LOANS24

 

 

2.01

The Loans24

 

 

2.02

Borrowings, Conversions and Continuations of Loans25

 

 

2.03

[Reserved]26

 

 

2.04

Voluntary Prepayments26

 

 

2.05

Mandatory Prepayments26

 

 

2.06

Termination or Reduction of Commitments26

 

 

2.07

Repayment of Loans26

 

 

2.08

Interest26

 

 

2.09

Fees27

 

 

2.10

Computation of Interest and Fees27

 

 

2.11

Evidence of Debt28

 

 

2.12

Payments Generally; Administrative Agent's Clawback28

 

 

2.13

Sharing of Payments by Lenders29

 

 

2.14

Increase in Commitments30

 

 

2.15

[Reserved]31

 

 

2.16

Defaulting Lenders31

 

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY32

 

 

3.01

Taxes32

 

 

3.02

Illegality35

 

 

3.03

Inability to Determine Rates36

 

 

3.04

Increased Costs; Reserves on Eurodollar Rate Loans37

 

 

3.05

Compensation for Losses38

 

 

3.06

Mitigation Obligations; Replacement of Lenders39

 

 

3.07

Survival39

 

ARTICLE IV

CONDITIONS PRECEDENT39

 

 

4.01

Conditions of Effectiveness39

 

 

4.02

Conditions to all Loans41

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES41

 

 

5.01

Existence, Qualification and Power; Compliance with Laws41

 

 

5.02

Authorization; No Contravention42

 

 

--------------------------------------------------------------------------------

Table of Contents

(continued)

 

Page

 

5.03

Governmental Authorization; Other Consents42

 

 

5.04

Binding Effect42

 

 

5.05

Financial Statements; No Material Adverse Effect42

 

 

5.06

Litigation42

 

 

5.07

No Default43

 

 

5.08

Ownership of Property; Liens43

 

 

5.09

Environmental Compliance43

 

 

5.10

Insurance43

 

 

5.11

Taxes43

 

 

5.12

ERISA Compliance43

 

 

5.13

Subsidiaries; Equity Interests44

 

 

5.14

Margin Regulations; Investment Company Act44

 

 

5.15

Disclosure44

 

 

5.16

Compliance with Laws44

 

 

5.17

OFAC; FCPA45

 

ARTICLE VI

AFFIRMATIVE COVENANTS45

 

 

6.01

Financial Statements45

 

 

6.02

Certificates; Other Information46

 

 

6.03

Notices46

 

 

6.04

Payment of Obligations47

 

 

6.05

Preservation of Existence, Etc47

 

 

6.06

Maintenance of Properties47

 

 

6.07

Maintenance of Insurance47

 

 

6.08

Compliance with Laws48

 

 

6.09

Books and Records48

 

 

6.10

Inspection Rights48

 

 

6.11

Use of Proceeds48

 

 

6.12

FCPA Policies and Procedures48

 

 

6.13

Guaranty48

 

ARTICLE VII

NEGATIVE COVENANTS48

 

 

7.01

Liens49

 

 

7.02

[Reserved]50

 

 

7.03

Indebtedness of Subsidiaries50

 

 

7.04

Fundamental Changes50

 

 

7.05

Hedging Agreements51

 

 

7.06

Change in Nature of Business51

 

 

7.07

Transactions with Affiliates51

 

 

7.08

Burdensome Agreements51

 

 

7.09

Use of Proceeds51

 

 

7.10

Financial Covenant51

 

 

7.11

Restricted Payments51

 

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES52

 

 

-iii-

 

 

--------------------------------------------------------------------------------

Table of Contents

(continued)

 

Page

 

8.01

Events of Default52

 

 

8.02

Remedies Upon Event of Default54

 

 

8.03

Application of Funds54

 

ARTICLE IX

ADMINISTRATIVE AGENT55

 

 

9.01

Appointment and Authority55

 

 

9.02

Rights as a Lender55

 

 

9.03

Exculpatory Provisions55

 

 

9.04

Reliance by Administrative Agent56

 

 

9.05

Delegation of Duties56

 

 

9.06

Resignation of Administrative Agent56

 

 

9.07

Non-Reliance on Administrative Agent and Other Lenders57

 

 

9.08

No Other Duties, Etc57

 

 

9.09

Administrative Agent May File Proofs of Claim57

 

 

9.10

Guaranty Matters58

 

 

9.11

Certain ERISA Matters58

 

ARTICLE X

MISCELLANEOUS59

 

 

10.01

Amendments, Etc59

 

 

10.02

Notices; Effectiveness; Electronic Communication60

 

 

10.03

No Waiver; Cumulative Remedies62

 

 

10.04

Expenses; Indemnity; Damage Waiver62

 

 

10.05

Payments Set Aside63

 

 

10.06

Successors and Assigns64

 

 

10.07

Treatment of Certain Information; Confidentiality68

 

 

10.08

Right of Setoff68

 

 

10.09

Interest Rate Limitation69

 

 

10.10

Counterparts; Integration; Effectiveness69

 

 

10.11

Survival of Representations and Warranties69

 

 

10.12

Severability69

 

 

10.13

Defaulting Lenders70

 

 

10.14

Governing Law; Jurisdiction; Etc71

 

 

10.15

Waiver of Jury Trial72

 

 

10.16

USA PATRIOT Act Notice72

 

 

10.17

ENTIRE AGREEMENT72

 

 

10.18

No Advisory or Fiduciary Responsibility72

 

 

10.19

Acknowledgement and Consent to Bail-In of EEA Financial Institutions73

 

 

10.20

Acknowledgement Regarding Any Supported QFCs74

 

 




 

-iv-

 

 

--------------------------------------------------------------------------------

Table of Contents

(continued)

 

Page

SIGNATURESS-1

SCHEDULES

 

2.01Commitments and Applicable Percentages

5.13Subsidiaries; Other Equity Investments

7.01Existing Liens

10.02Administrative Agent's Office; Certain Addresses for Notices

 

EXHIBITS

 

Form of

ALoan Notice

BNote

CCompliance Certificate

DAssignment and Assumption

EGuaranty

F[Reserved]

G[Reserved]

HPrepayment Notice

I-1Form of U.S. Tax Compliance Certificate

I-2Form of U.S. Tax Compliance Certificate

I-3Form of U.S. Tax Compliance Certificate

I-4Form of U.S. Tax Compliance Certificate

 

 

 

-v-

 

 

--------------------------------------------------------------------------------

 

TERM LOAN AGREEMENT

This TERM LOAN AGREEMENT is entered into as of August 22, 2019 among
PATTERSON-UTI ENERGY, INC., a Delaware corporation (the “Borrower”), each lender
from time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as the Administrative
Agent and a Lender.

The Borrower has requested that the Lenders provide a senior unsecured term loan
facility, and the Lenders are willing to do so on the terms and conditions set
forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01Defined Terms.  As used in this Agreement, the following terms shall have
the meanings set forth below:

“Administrative Agent” means Wells Fargo in its capacity as administrative agent
under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent's Office” means the Administrative Agent's address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time provide to the
Borrower and the Lenders.

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Term Loan Agreement, as the same may hereafter be
renewed, extended, amended or restated or otherwise modified from time to time.

“Anti-Corruption Laws” has the meaning specified in Section 5.17(b).

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Facility represented
by such Lender’s unfunded Commitment plus the outstanding principal amount of
such Lender's Loans at such time.  The initial Applicable Percentage of each
Lender is set forth opposite the name of such Lender on Schedule 2.01, or in any
amendment pursuant to Section 2.14 or in the Assignment and Assumption pursuant
to which such Lender becomes a party hereto, as applicable.

 

--------------------------------------------------------------------------------

 

“Applicable Rate” means, at any time with respect to any Eurodollar Rate Loans
or Base Rate Loans, the following percentages based upon the ratings by S&P and
Moody’s, respectively, applicable on such date to the Debt Rating:

Level

S&P/Moody’s
Ratings

Eurodollar Rate Loans

Base Rate Loans

I

 

> BBB+/Baa1

 

1.00%

0.00%

II

 

BBB/Baa2

 

1.125%

0.125%

III

 

< BBB-/Baa3

 

1.375%

0.375%

 

For purposes of the foregoing, (a) if a Debt Rating is issued by each of S&P and
Moody’s and such Debt Ratings do not fall at the same Level, then the higher of
such Debt Ratings shall apply (with the Debt Rating for Level I being the
highest and the Debt Rating for Level III being the lowest), unless there is a
split in Debt Ratings of more than one Level, in which case the Level
immediately below the higher of such Debt Ratings shall be used; (b) if either
Moody’s or S&P (but not both) shall have in effect a Debt Rating, then the Level
shall be determined by the Debt Rating issued by either Moody’s or S&P, as the
case may be; (c) if neither Moody’s nor S&P shall have in effect a Debt Rating
(other than by reason of the circumstances referred to in clause (d) of this
paragraph), then the Level shall be deemed to be Level III; and (d) if the
rating system of Moody’s or S&P shall change, or if both such rating agencies
shall cease to be in the business of rating corporate debt obligations, the
Borrower and the Lenders shall negotiate in good faith to amend this definition
to reflect such changed rating system or the unavailability of ratings from such
rating agencies and, pending the effectiveness of any such amendment, the
Applicable Rates shall be determined by reference to the Level most recently in
effect prior to such change or cessation.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means Wells Fargo and U.S. Bank National Association (or each
successor thereto) in their respective capacities as co-lead arrangers.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

-2-

--------------------------------------------------------------------------------

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2018,
and the related consolidated statements of income or operations, shareholders'
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

“Availability Period” means (a) with respect to the Initial Loans, the period
from and including the Closing Date to the earliest of (i) October 7, 2019,
(ii) the date of the early termination of the Aggregate Commitments by the
Borrower pursuant to Section 2.06, and (iii) the Maturity Date, and (b) with
respect to the Incremental Loans, such period as agreed to by the Borrower and
the Lender or Lenders providing the Incremental Loans pursuant to Section 2.14.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Base Rate” means for any day a fluctuating rate per annum equal to the greatest
of (a) the Federal Funds Rate plus one-half of one percent (0.50%), (b) the
Daily One Month LIBOR plus one percent (1.00%), and (c) the rate of interest in
effect for such day as publicly announced from time to time by Wells Fargo as
its “prime rate”; provided that, if the applicable interest rate as determined
under any of the preceding provisions of this definition is less than 0%, then
“Base Rate” shall be deemed to be equal to 0% for such determination.  The
“prime rate” is a rate set by Wells Fargo based upon various factors including
Wells Fargo's costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate.  Any change in such rate
announced by Wells Fargo shall take effect at the opening of business on the day
specified in the public announcement of such change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Borrower giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to the Eurodollar
Rate for U.S. dollar-denominated syndicated credit facilities and (b) the
Benchmark Replacement Adjustment; provided that, for each determination, if the
Benchmark Replacement as so determined would be less than zero, the Benchmark
Replacement will be deemed to be zero for the purposes of such determination.

“Benchmark Replacement Adjustment” means, with respect to any replacement of the
Eurodollar Rate with an Unadjusted Benchmark Replacement for each applicable
Interest Period, the spread adjustment, or method for calculating or determining
such spread adjustment, (which may be a positive or negative value or zero) that
has been selected by the Administrative Agent and the Borrower giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the Eurodollar Rate with the applicable Unadjusted Benchmark
Replacement by the Relevant Governmental Body or (ii) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
the Eurodollar Rate with the applicable Unadjusted Benchmark Replacement for
U.S. dollar-denominated syndicated credit facilities at such time.

-3-

--------------------------------------------------------------------------------

 

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative, or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest, and
other administrative matters) that the Administrative Agent decides may be
appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
reasonably determines that no market practice for the administration of the
Benchmark Replacement exists, in such other manner of administration as the
Administrative Agent decides is reasonably necessary in connection with the
administration of this Agreement).

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the Eurodollar Rate:

(a)

in the case of clause (a) or (b) of the definition of “Benchmark Transition
Event,” the later of (i) the date of the public statement or publication of
information referenced therein and (ii) the date on which the administrator of
the Eurodollar Rate permanently or indefinitely ceases to provide Eurodollar
Rate; or

(b)

in the case of clause (c) of the definition of “Benchmark Transition Event,” the
date of the public statement or publication of information referenced therein.

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the Eurodollar Rate:

(a)a public statement or publication of information by or on behalf of the
administrator of the Eurodollar Rate announcing that such administrator has
ceased or will cease to provide the Eurodollar Rate, permanently or
indefinitely; provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the Eurodollar Rate;

(b)a public statement or publication of information by the regulatory supervisor
for the administrator of the Eurodollar Rate, the U.S. Federal Reserve System,
an insolvency official with jurisdiction over the administrator for the
Eurodollar Rate, a resolution authority with jurisdiction over the administrator
for the Eurodollar Rate, or a court or an entity with similar insolvency or
resolution authority over the administrator for the Eurodollar Rate, which
states that the administrator of the Eurodollar Rate has ceased or will cease to
provide the Eurodollar Rate permanently or indefinitely; provided that, at the
time of such statement or publication, there is no successor administrator that
will continue to provide the Eurodollar Rate; or

(c)

a public statement or publication of information by the regulatory supervisor
for the administrator of the Eurodollar Rate announcing that the Eurodollar Rate
is no longer representative.

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the ninetieth (90th) day prior to the
expected date of such event as of such public statement or publication of
information (or if the expected date of such prospective event is fewer than
ninety (90) days after such statement or publication, the date of such statement
or publication) and (b) in the case of an Early Opt-in Election, the date
specified by the Administrative Agent or the Required Lenders, as applicable, by
notice to the Borrower, the Administrative Agent (in the case of such notice by
the Required Lenders), and the Lenders.

-4-

--------------------------------------------------------------------------------

 

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the Eurodollar
Rate and solely to the extent that the Eurodollar Rate has not been replaced
with a Benchmark Replacement, the period (a) beginning at the time that such
Benchmark Replacement Date has occurred if, at such time, no Benchmark
Replacement has replaced the Eurodollar Rate for all purposes hereunder in
accordance with Section 3.03(b) and (y) ending at the time that a Benchmark
Replacement has replaced the Eurodollar Rate for all purposes hereunder pursuant
to Section 3.03(b).

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by each of the Lenders pursuant to Section 2.01.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent's Office is located and, if
such day relates to any Eurodollar Rate Loan, means, in addition, any such day
on which dealings in Dollar deposits are conducted by and between banks in the
London interbank eurodollar market.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, for purposes of this Agreement and to the extent permitted by
applicable Laws, (x) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means an event or series of events by which:

(a)any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire (such right, an

-5-

--------------------------------------------------------------------------------

 

“option right”), whether such right is exercisable immediately or only after the
passage of time), directly or indirectly, of 25% or more of the equity
securities of the Borrower entitled to vote for members of the board of
directors or equivalent governing body of the Borrower on a fully-diluted basis
(and taking into account all such securities that such person or group has the
right to acquire pursuant to any option right); or

(b)during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Borrower cease to
be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

“Code” means the Internal Revenue Code of 1986, as amended.

“Commitment” means, as to each Lender, its unfunded obligation to make a Loan to
the Borrower pursuant to Section 2.01 in an aggregate principal amount at any
one time outstanding not to exceed the amount set forth opposite such Lender's
name on Schedule 2.01 under the caption “Commitment” or opposite such caption in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement, including as a result of a Commitment increase
under Section 2.14.  The aggregate amount of the Commitments on the date hereof
is $150,000,000.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) Consolidated Interest Charges for such period,
(ii) the provision for federal, state, local and foreign income Taxes (including
state franchise Taxes based on income or similar Taxes based on income) payable
by the Borrower and its Subsidiaries for such period, (iii) depreciation,
depletion, amortization and impairment expense, (iv) non-recurring transaction
costs and expenses incurred during such period in connection with an
acquisition; provided that the aggregate amount of such costs and expenses under
this clause (iv) shall not exceed $75,000,000 in any four fiscal quarter period,
and (v) other expenses of the Borrower and its Subsidiaries reducing such
Consolidated Net Income which do not represent a cash item in such period or any
future period and minus (b) to the extent included in calculating such
Consolidated Net Income, all non-cash items increasing Consolidated Net Income
for such period.  For the purposes of calculating Consolidated EBITDA for any
period of four consecutive fiscal quarters, if the Borrower or any Subsidiary
has had a material acquisition or disposition during such period, Consolidated
EBITDA for such period shall be

-6-

--------------------------------------------------------------------------------

 

calculated after giving pro forma effect thereto as if such material acquisition
or disposition had occurred on the first day of such period.

“Consolidated Funded Indebtedness” means, as of any date of determination,
Indebtedness of the Borrower and its Subsidiaries on a consolidated basis,
excluding (a) Indebtedness of the type described in clauses (b) (so long as such
amounts in such clause are contingent obligations), (c) and (g) of the
definition of Indebtedness and (b) Guarantees in respect of Indebtedness
described in the foregoing clause (a).

“Consolidated Interest Charges” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses of the Borrower and
its Subsidiaries in connection with borrowed money (including capitalized
interest) or in connection with the deferred purchase price of assets, in each
case to the extent treated as interest in accordance with GAAP, and (b) the
portion of rent expense of the Borrower and its Subsidiaries with respect to
such period under capital leases that is treated as interest in accordance with
GAAP.

“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the net income of the Borrower and its
Subsidiaries (excluding extraordinary gains and extraordinary losses) for that
period.

“Consolidated Net Worth” means, as of any date of determination, for the
Borrower and its Subsidiaries on a consolidated basis, shareholders' equity of
the Borrower and its Subsidiaries on that date.

“Consolidated Net Tangible Assets” means, as of any date of determination, the
total assets of the Borrower and its Subsidiaries as of the most recent fiscal
quarter end for which a consolidated balance sheet of the Borrower and its
Subsidiaries is available, minus all current liabilities (excluding the current
portion of any long-term debt) of the Borrower and its Subsidiaries reflected on
such balance sheet and minus total goodwill and other intangible assets of the
Borrower and its Subsidiaries reflected on such balance sheet, all calculated on
a consolidated basis in accordance with GAAP (which calculation shall give pro
forma effect to any acquisition by or disposition of assets of the Borrower or
any of its Subsidiaries involving the payment or receipt by the Borrower or any
of its Subsidiaries, as applicable, of consideration (whether in the form of
cash or non-cash consideration) in excess of $25,000,000 that has occurred since
the end of such fiscal quarter, as if such acquisition or disposition had
occurred on the last day of such fiscal quarter).

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.

“Daily One Month LIBOR” means, for any day, the rate per annum equal to the
Eurodollar Rate then in effect for delivery for a one month period.

“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P or Moody’s of the Borrower’s senior, unsecured, non-credit
enhanced, long-term Indebtedness for borrowed money.

-7-

--------------------------------------------------------------------------------

 

“Debt to Capitalization Ratio” means the ratio of Consolidated Funded
Indebtedness to Total Capital.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum.

“Defaulting Lender” means, subject to the second paragraph of Section 10.13(a),
any Lender that (a) has failed to (i) fund all or any portion of its Loans
within two (2) Business Days of the date such Loans were required to be funded
hereunder, or (ii) pay to the Administrative Agent or any other Lender any other
amount required to be paid by it hereunder within two (2) Business Days of the
date when due, (b) has notified the Borrower or the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect, (c) has failed, within
two (2) Business Days after written request by the Administrative Agent or the
Borrower, to confirm in writing to the Administrative Agent and the Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Borrower and the continued effectiveness of such confirmation), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity, (iii) has
taken any action in furtherance of, or indicated its consent to approval of, or
acquiescence in, any such proceeding or for any such appointment or (iv) become
the subject of a Bail-in Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error.  With respect to the
Administrative Agent, a Lender shall be deemed to be a Defaulting Lender only
upon the delivery of written notice of the Administrative Agent’s determination
as to a Defaulting Lender to the Borrower and each Lender.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States, any State thereof or the District of Columbia.

“Early Opt-in Election” means the occurrence of:

-8-

--------------------------------------------------------------------------------

 

(a)

(i) a determination by the Administrative Agent or (ii) a notification by the
Required Lenders to the Administrative Agent (with a copy to the Borrower) that
the Required Lenders have determined that U.S. dollar-denominated syndicated
credit facilities being executed at such time, or that include language similar
to that contained in Section 3.03(b), are being executed or amended, as
applicable, to incorporate or adopt a new benchmark interest rate to replace the
Eurodollar Rate, and

(b)

(i) the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Borrower and the Lenders or by the Required Lenders of written
notice of such election to the Administrative Agent.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent and (ii) unless an Event of Default has occurred
and is continuing, the Borrower (each such approval not to be unreasonably
withheld or delayed); provided that notwithstanding the foregoing, (x) “Eligible
Assignee” shall not include the Borrower or any of the Borrower's Affiliates or
Subsidiaries and (y) with respect to the foregoing clause (d), the Borrower
shall be deemed to have approved such assignee unless it shall object thereto by
written notice to the Administrative Agent within five (5) Business Days after
having received notice thereof.

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase

-9-

--------------------------------------------------------------------------------

 

or acquisition from such Person of shares of capital stock of (or other
ownership or profit interests in) such Person, all of the securities convertible
into or exchangeable for shares of capital stock of (or other ownership or
profit interests in) such Person or warrants, rights or options for the purchase
or acquisition from such Person of such shares (or such other interests), and
all of the other ownership or profit interests in such Person (including
partnership, member or trust interests therein), whether voting or nonvoting,
and whether or not such shares, warrants, options, rights or other interests are
outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c), (m) or (o) of the Code.

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete
withdrawal (within the meaning of Section 4203 of ERISA) or partial withdrawal
(within the meaning of Section 4205 of ERISA) by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or receipt by the Borrower or an ERISA
Affiliate of notice that a Multiemployer Plan is in reorganization within the
meaning of Section 4241 of ERISA; (d) the filing of a notice of intent to
terminate, the treatment of a Plan amendment as a termination under
Section 4041(c) of ERISA, receipt by the Borrower or an ERISA Affiliate of
notice or the termination or a Multiemployer Plan under Section 4041A of ERISA,
or receipt by the Borrower or an ERISA Affiliate of notice of the commencement
of proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) receipt by the Borrower or an ERISA Affiliate of notice of a determination
by the PBGC that an event has occurred or a condition exists which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower
or any ERISA Affiliate.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Rate” means, subject to the implementation of a Benchmark
Replacement in accordance with Section 3.03(b),

(a) for any interest rate calculation with respect to a Eurodollar Rate Loan,
the rate of interest per annum determined on the basis of the rate for deposits
in Dollars for a period equal to the applicable Interest Period as published by
the ICE Benchmark Administration Limited, a United Kingdom company, or a
comparable or successor quoting service approved by the Administrative Agent, at
approximately 11:00 a.m. (London time) two (2) London Banking Days prior to the
first day of the applicable Interest Period; provided that, if, for any reason,
such rate is not so published then “Eurodollar Rate” shall be determined by the
Administrative Agent to be the arithmetic average of the rate per annum at which
deposits in Dollars would be offered by first class banks in the London
interbank market to the Administrative Agent at approximately 11:00 a.m. (London
time) two (2) London Banking Days prior to the first day of the applicable
Interest Period for a period equal to such Interest Period; and

(b) for any interest rate calculation with respect to a Daily One Month LIBOR
only, the rate of interest per annum determined on the basis of the rate for
deposits in Dollars for a period equal to one month (commencing on the date that
is two Business Days after the date of determination) as published

-10-

--------------------------------------------------------------------------------

 

by the ICE Benchmark Administration Limited, a United Kingdom company, or a
comparable or successor quoting service approved by the Administrative Agent, at
approximately 11:00 a.m. (London time) on such date of determination, or, if
such date is not a Business Day, then the immediately preceding Business Day;
provided that, if, for any reason, such rate is not so published then “Daily One
Month LIBOR” shall be determined by the Administrative Agent to be the
arithmetic average of the rate per annum at which deposits in Dollars would be
offered by first class banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) on such date of
determination for a period equal to one month commencing on such date of
determination.  

Each calculation by the Administrative Agent of the Eurodollar Rate or Daily One
Month LIBOR shall be conclusive and binding for all purposes, absent manifest
error.  

Notwithstanding the foregoing, (x) neither the Eurodollar Rate nor the Daily One
Month LIBOR (including, without limitation, any Benchmark Replacement with
respect thereto) shall for any purpose be less than 0% and (y) unless otherwise
specified in any amendment to this Agreement entered into in accordance with
Section 3.03(b), in the event that a Benchmark Replacement with respect to the
Eurodollar Rate is implemented, then all references herein to the Eurodollar
Rate shall be deemed references to such Benchmark Replacement (including the
corresponding rate that would apply for the Daily One Month LIBOR
determination).

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income or profits (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (i)
imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
Lending Office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrower under Section 3.06) or (ii) such Lender
changes its Lending Office, except in each case to the extent that, pursuant to
Section 3.01, amounts with respect to such Taxes were payable either to such
Lender's assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.01(g) and (d)
any U.S. federal withholding Taxes imposed under FATCA.

“Facility” means, at any time, the facility provided pursuant to Section 2.01.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code, and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

“Federal Funds Rate” means, for any day, the rate calculated by the Federal
Reserve Bank of New York based on such day’s Federal funds transactions by
depositary institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to

-11-

--------------------------------------------------------------------------------

 

time) and published on the next succeeding Business Day by the Federal Reserve
Bank of New York as the federal funds effective rate; provided that (a) if such
day is not a Business Day, the Federal Funds Rate for such day shall be such
rate on such transactions on the next preceding Business Day as so published on
the next succeeding Business Day, and (b) if no such rate is so published on
such next succeeding Business Day, the Federal Funds Rate for such day shall be
the rate most recently published; provided further that the Federal Funds Rate
shall not be less than zero.

“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.

“Fee Letter” means the letter agreement, dated the date hereof, between the
Borrower and Wells Fargo Bank.

“Foreign Lender” means a Lender that is not a U.S. Person.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Granting Lender” has the meaning set forth in Section 10.06(g).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness payable or performable by another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness, (ii)
to purchase or lease property, securities or services for the purpose of
assuring the obligee in respect of such Indebtedness of the payment or
performance of such Indebtedness, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness, or (iv) entered into for the purpose of assuring in
any other manner the obligee in respect of such Indebtedness of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness of any other Person, whether or not such Indebtedness is assumed by
such Person (or any right, contingent or otherwise, of any holder of such
Indebtedness to obtain any such Lien).  The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated

-12-

--------------------------------------------------------------------------------

 

or determinable, the maximum reasonably anticipated liability in respect thereof
as determined by the guaranteeing Person in good faith.  The term “Guarantee” as
a verb has a corresponding meaning.

“Guaranteed Obligations” has the meaning set forth in the Guaranty.

“Guarantor” means any Subsidiary of the Borrower executing a Guaranty; provided,
however, that any Person constituting a Guarantor as described in the preceding
portion of this definition shall cease to constitute a Guarantor when it is
released and discharged from its obligations under the Guaranty pursuant to the
terms hereof, or the terms of the applicable Guaranty. For the avoidance of
doubt, no Subsidiary of the Borrower is a Guarantor on the Closing Date.

“Guaranty” means any Guaranty made by the Guarantors in favor of the
Administrative Agent and the Lenders, substantially in the form of Exhibit E,
and such additional guaranty agreements Guaranteeing the Obligations as may
hereafter be executed.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hydrocarbon Interests” means all rights, titles, interests and estates now
owned or hereafter acquired by the Borrower or any of its Subsidiaries in any
and all oil, gas and other liquid or gaseous hydrocarbon properties and
interests, including without limitation, mineral fee or lease interests,
production sharing agreements, concession agreements, license agreements,
service agreements, risk service agreements or similar Hydrocarbon Interests
granted by an appropriate Governmental Authority, farmout, overriding royalty
and royalty interests, net profit interests, oil payments, production payment
interests and similar interests in Hydrocarbons, including any reserved or
residual interests of whatever nature.

“Hydrocarbons” means oil, gas, casing head gas, condensate, distillate, liquid
hydrocarbons, gaseous hydrocarbons, all products refined, separated, settled and
dehydrated therefrom, including, without limitation, kerosene, liquefied
petroleum gas, refined lubricating oils, diesel fuel, drip gasoline, natural
gasoline, helium, sulfur and all other minerals.

“Immaterial Subsidiary” means, at any time, each Subsidiary, the Net Tangible
Assets of which do not represent 5% or more of Consolidated Net Tangible Assets
for the period of four fiscal quarters most recently ended.

“Increase Effective Date” has the meaning set forth in Section 2.14(d).

“Incremental Loans” has the meaning set forth in Section 2.14.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a)

all obligations of such Person for borrowed money and all obligations of such
Person evidenced by bonds, debentures, notes, loan agreements or other similar
instruments;

(b)

(i) reimbursement obligations of such Person in respect of letters of credit
(including standby and commercial), bankers' acceptances, bank guaranties,
surety bonds and similar

-13-

--------------------------------------------------------------------------------

 

instruments; and (ii) contingent obligations of such Person in respect of
letters of credit (including standby and commercial), bankers' acceptances, bank
guaranties, surety bonds and similar instruments;

(c)

net obligations of such Person under any Swap Contract;

(d)

all obligations of such Person to pay the deferred purchase price of property or
services (other than (i) trade accounts payable to a Person in the United States
or Canada in the ordinary course of business and, in each case, not past due for
more than 60 days, and (ii) trade accounts payable to a Person in a country
other than the United States or Canada in the ordinary course of business and,
in each case, not past due for more than 120 days); and

(e)

indebtedness (excluding prepaid interest thereon) secured by a Lien on property
owned or being purchased by such Person (including indebtedness arising under
conditional sales or other title retention agreements), whether or not such
indebtedness shall have been assumed by such Person or is limited in recourse;

(f)

capital leases;

(g)

Off-Balance Sheet Liabilities;

(h)

obligations in respect of a forward sale of production for which such Person has
received payment in advance other than on ordinary trade terms;

(i)

all obligations of such Person to purchase, redeem, retire, defease or otherwise
make any payment in respect of any Equity Interest in such Person or any other
Person, on a date certain and not subject to any contingencies, or at the option
of the holder of such Equity Interest, valued, in the case of a redeemable
preferred interest, at the greater of its voluntary or involuntary liquidation
preference plus accrued and unpaid dividends; and

(j)

all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.  The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of the Attributable
Indebtedness in respect thereof as of such date.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Indemnitee” has the meaning specified in Section 10.04(b).

“Initial Loans” has the meaning specified in Section 2.01.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months

-14-

--------------------------------------------------------------------------------

 

after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan, the last Business Day of each March,
June, September and December and the Maturity Date.  

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date that is one week or one, two,
three, six, or, if available to all Lenders, twelve months thereafter, in each
case as selected by the Borrower in its Loan Notice; provided that:

(a)

any Interest Period that would otherwise end on a day that is not a Business Day
shall be extended to the next succeeding Business Day unless such Business Day
falls in another calendar month, in which case such Interest Period shall end on
the next preceding Business Day;

(b)

any Interest Period that begins on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c)

no Interest Period shall extend beyond the latest Maturity Date.

“IRS” means the United States Internal Revenue Service.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.

“Lender” has the meaning specified in the introductory paragraph hereto.

“Lender Interest Rate Swap Contract” has the meaning set forth in the Guaranty.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender's Administrative Questionnaire, or such other
office or offices as a Lender may from time to time designate by notice to the
Borrower and the Administrative Agent.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loans” means the Initial Loans and the Incremental Loans.  

“Loan Documents” means this Agreement, each Note, the Fee Letter, and any
Guaranty.

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurodollar Rate Loans, pursuant
to Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A.

-15-

--------------------------------------------------------------------------------

 

“Loan Parties” means, collectively, the Borrower and each Guarantor, if any.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), or condition (financial or otherwise) of the Borrower and its
Subsidiaries, taken as a whole; (b) a material impairment of the ability of the
Loan Parties collectively to perform their payment or other material obligations
under any Loan Document; (c) a material adverse effect upon the legality,
validity, binding effect or enforceability against the Borrower of any Loan
Document to which it is a party, or (d) a material adverse effect upon the
legality, validity, binding effect or enforceability against a Guarantor of any
Loan Document to which it is a party if such material adverse effect constitutes
a material adverse effect on the legality, validity, binding effect or
enforceability of the Loan Documents against the Borrower and the Guarantors
considered as a whole.

“Material Subsidiary” means a Subsidiary other than an Immaterial Subsidiary.

“Maturity Date” means the earlier of (a) June 10, 2022 and (b) the date of
acceleration of the Loans pursuant to Section 8.02.

“Maximum Rate” has the meaning set forth in Section 10.09.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto which
is a nationally recognized statistical rating organization.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or with respect to which the Borrower or
any ERISA Affiliate may have any liability, contingent or otherwise.

“Net Tangible Assets” means, on any date, with respect to any Subsidiary, the
aggregate amount of assets (less applicable accumulated depreciation, depletion
and amortization and other reserves and other properly deductible items) of such
Subsidiary, minus (a) all current liabilities of such Subsidiary (excluding
current maturities of long-term debt) and (b) all goodwill of such Subsidiary,
all determined in accordance with GAAP.

“Non-Guarantor Subsidiary” means any Subsidiary of the Borrower that is not a
Guarantor.

“Non-Investment Grade Condition” means the occurrence of any one or more of the
following:  (a) if both Moody’s and S&P have in effect a Debt Rating, a Debt
Rating lower than Baa3 (stable) from Moody’s and a Debt Rating lower than BBB-
(stable) from S&P, (b) if either Moody’s or S&P (but not both) shall have in
effect a Debt Rating, a Debt Rating lower than Baa3 (stable) from Moody’s or a
Debt Rating lower than BBB- (stable) from S&P, as applicable, or (c) neither
Moody’s nor S&P shall have in effect a Debt Rating (other than by reason of the
circumstances referred to in the proviso herein); provided that if the rating
system of Moody’s or S&P shall change, or if both such rating agencies shall
cease to be in the business of rating corporate debt obligations, the Borrower
and the Lenders shall negotiate in good faith to amend this definition to
reflect such changed rating system or the unavailability of ratings from such
rating agencies and, pending the effectiveness of any such amendment, the
occurrence of a Non-Investment Grade Condition shall be determined by reference
to whether a Non-Investment Grade Condition exists immediately prior to such
change or cessation.

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing the Loans made by such Lender, substantially in the form of Exhibit
B.

-16-

--------------------------------------------------------------------------------

 

“Obligations” means all advances to, and debts, liabilities and obligations of,
any Loan Party arising under any Loan Document or otherwise with respect to any
Loan and any Guaranteed Obligations arising under Lender Interest Rate Swap
Contracts, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party or any Affiliate thereof of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding.

“OFAC” means The Office of Foreign Assets Control, United States Department of
Treasury.

“Off-Balance Sheet Liabilities” means, with respect to any Person as of any date
of determination thereof, without duplication and to the extent not included as
a liability on the consolidated balance sheet of such Person and its
Subsidiaries in accordance with GAAP:  (a) with respect to any asset
securitization transaction (including any accounts receivable purchase facility)
(i) the unrecovered investment of purchasers or transferees of assets so
transferred provided that such investment is ultimately due for repayment at
some date certain, and (ii) any other payment, recourse, repurchase, hold
harmless, indemnity or similar obligation of such Person or any of its
Subsidiaries in respect of assets transferred or payments made in respect
thereof, other than limited recourse provisions that are customary for
transactions of such type and that neither (x) have the effect of limiting the
loss or credit risk of such purchasers or transferees with respect to payment or
performance by the obligors of the assets so transferred nor (y) impair the
characterization of the transaction as a true sale under applicable Laws
(including Debtor Relief Laws); (b) any Synthetic Lease Obligation; (c) the
monetary obligations under any sale and leaseback transaction which does not
create a liability on the consolidated balance sheet of such Person and its
Subsidiaries; or (d) any other monetary obligation arising with respect to any
other transaction which (i) is characterized as indebtedness for Tax purposes
but not for accounting purposes in accordance with GAAP or (ii) is the
functional equivalent of or takes the place of borrowing but which does not
constitute a liability on the consolidated balance sheet of such Person and its
Subsidiaries (for purposes of this clause (d), any transaction structured to
provide Tax deductibility as interest expense of any dividend, coupon or other
periodic payment will be deemed to be the functional equivalent of a borrowing).

“Oil and Gas Agreements” means operating agreements, processing agreements,
farm-out and farm-in agreements, development agreements, area of mutual interest
agreements, contracts for the gathering and/or transportation of oil and natural
gas, unitization agreements, pooling arrangements, joint bidding agreements,
joint venture agreements, participation agreements, surface use agreements,
service contracts, leases and subleases of Oil and Gas Properties or other
similar agreements which are customary in the oil and gas business, howsoever
designated, in each case made or entered into in the ordinary course of the oil
and gas business as conducted by the Borrower and its Subsidiaries.

“Oil and Gas Properties” means (a) Hydrocarbon Interests; (b) the Property now
or hereafter pooled or unitized with Hydrocarbon Interests; (c) all presently
existing or future unitization, pooling agreements and declarations of pooled
units and the units created thereby (including, without limitation, all units
created under orders, regulations and rules of any Governmental Authority) which
may affect all or any portion of the Hydrocarbon Interests; (d) all operating
agreements, contracts and other agreements which relate to any of the
Hydrocarbon Interests or the production, sale, purchase, exchange or processing
of Hydrocarbons from or attributable to such Hydrocarbon Interest; (e) all
Hydrocarbons in and under and which may be produced and saved or attributable to
the Hydrocarbon Interests, the lands covered thereby and all oil in tanks and
all rents, issues, profits, proceeds, products, revenues and other income from
or attributable to the Hydrocarbon Interests; and (f) all tenements,
hereditaments, appurtenances and property in any manner appertaining, belonging,
affixed or incidental to the Hydrocarbon Interests, and any and all property,
now owned or hereinafter acquired and situated upon, used, held for use or
useful in

-17-

--------------------------------------------------------------------------------

 

connection with the operating, working or development of any of such Hydrocarbon
Interests or property (excluding drilling rigs, automotive equipment or other
personal property which may be on such premises for the purpose of drilling a
well or for other similar temporary uses) and including any and all oil wells,
gas wells, injection wells or other wells, buildings, structures, fuel
separators, liquid extraction plants, plant compressors, pumps, pumping units,
field gathering systems, tanks and tank batteries, fixtures, valves, fittings,
machinery and parts, engines, boilers, meters, apparatus, equipment, appliances,
tools, implements, cables, wires, towers, casing, tubing and rods, surface
leases, rights-of-way, easements and servitudes together with all additions,
substitutions, replacements, accessions and attachments to any and all of the
foregoing.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating or limited liability company
agreement; and (c) with respect to any partnership, joint venture, trust or
other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery or enforcement of, or otherwise with respect
to, this Agreement or any other Loan Document, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 3.06(b)).

“Outstanding Amount” means, on any date, the aggregate outstanding principal
amount of the Loans after giving effect to any borrowings and prepayments or
repayments of the Loans, as the case may be, occurring on such date.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“Patriot Act” has the meaning set forth in Section 10.16.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, with respect to which the
Borrower or any ERISA Affiliate, may have any liability, contingent or
otherwise.

-18-

--------------------------------------------------------------------------------

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

“Priority Debt” means, without duplication, (a) Indebtedness of Non-Guarantor
Subsidiaries (other than Indebtedness permitted under Sections 7.03(a) – (c))
and (b) Indebtedness secured by Liens pursuant to Section 7.01(m).

“Pro Forma Debt Service Coverage Ratio” means, with respect to any Restricted
Payment to be made in any fiscal quarter (the “Test Quarter”), the ratio of (a)
Consolidated EBITDA for the four-fiscal quarter period ended immediately prior
to such Test Quarter and for which a Compliance Certificate has been delivered
under Section 6.02(b), to (b) the sum of (i) Consolidated Interest Charges for
such four-fiscal quarter period plus (ii) all Restricted Payments (other than
those constituting dividends) made or to be made in such Test Quarter plus (iii)
all Restricted Payments constituting dividends made or to be made in such Test
Quarter multiplied by four.  For the avoidance of doubt, only Restricted
Payments constituting dividends in subclause (iii) of this definition shall be
multiplied by four for purposes of calculating the Pro Forma Debt Service
Coverage Ratio.

“Property” of any Person means any property or assets (whether real, personal,
or mixed, tangible or intangible) of such Person.  

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Recipient” means (a) other than as to Section 3.04(a), the Administrative Agent
and (b) any Lender.

“Register” has the meaning specified in Section 10.06(c).

“Related Parties” means, with respect to any Person, such Person's Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person's Affiliates.

“Relevant Governmental Body” means the Board of Governors of the Federal Reserve
System and/or the Federal Reserve Bank of New York, or a committee officially
endorsed or convened by the Board of Governors of the Federal Reserve System
and/or the Federal Reserve Bank of New York or any successor thereto.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.

“Required Lenders” means, as of any date of determination, Lenders holding in
the aggregate more than 50% of the sum of (a) the Aggregate Commitments plus
(ii) the Total Outstandings at such time; provided that the portion of the
Aggregate Commitments and the Total Outstandings held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.

-19-

--------------------------------------------------------------------------------

 

“Responsible Officer” means (a) the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer of a Loan Party and (b) for
the limited purpose of delivering notices of conversion or continuation of any
Loan, the chief executive officer, president, chief financial officer, treasurer
or assistant treasurer of Patterson-UTI Management Services LLC as designated by
the Borrower so long as the Borrower has (i) notified the Administrative Agent
in writing of such designation and (ii) delivered an incumbency certificate from
a Responsible Officer and certified resolutions evidencing such officer(s)’
identity and authority to act in such capacity.

“Restricted Payment” has the meaning set forth in Section 7.11.

“Revolving Credit Agreement” means that certain Amended and Restated Credit
Agreement dated as of March 27, 2018, among the Borrower, Wells Fargo, as
administrative agent, and the lenders and other parties from time to time
parties thereto, as amended on or prior to the date hereof, and as may be
further amended, restated, supplemented, replaced, refinanced, or otherwise
modified from time to time in compliance with this Agreement.

“Revolving Loan Documents” means “Loan Documents” as defined in the Revolving
Credit Agreement.

“S&P” means Standard & Poor’s Ratings Service, a division of The McGraw-Hill
Companies, Inc., or any successor thereof which is a nationally recognized
statistical rating organization.

“Sanctions” has the meaning specified in Section 5.17(a).

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Senior Debt Issuance” means any issuance, sale or incurrence by the Borrower or
any Subsidiary of any Senior Indebtedness (other than Indebtedness under this
Agreement).

“Senior Debt Issuance Proceeds” means, with respect to any Senior Debt Issuance,
all cash and cash equivalent investments received by the Borrower or any of its
Subsidiaries from such Senior Debt Issuance after payment of, or provision for,
all underwriter fees and expenses, original issue discount, SEC and blue sky
fees, printing costs, fees and expenses of accountants, lawyers and other
professional advisors, brokerage commissions and other reasonable out-of-pocket
fees and expenses actually incurred in connection with such Senior Debt
Issuance; provided that an original issue discount shall not reduce the amount
of such Senior Debt Issuance Proceeds unless such discount is applied at or
immediately following the closing of such Senior Debt Issuance and such discount
has not already been taken into account to reduce the amount of proceeds
received by the Borrower or such Subsidiary from such Senior Debt Issuance.

“Senior Indebtedness” means any Indebtedness for borrowed money (other than
Indebtedness under the Revolving Credit Agreement and Indebtedness incurred
under Section 7.03(a) and (b)) that by its terms is not in any manner
subordinated in right of payment to any other unsecured Indebtedness of the
Borrower or any Subsidiary.

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

-20-

--------------------------------------------------------------------------------

 

“Solvent” means, as to any Person, on the date of any determinations, that on
such date the fair value of the property of such Person, exclusive of property
transferred, concealed or removed with intent to hinder, delay or defraud such
entity's creditors and property that may be exempted from property of a
bankruptcy estate pursuant to Section 522 of the Bankruptcy Code of 1978, as
amended, is greater than the total amount of the probable liability of the debts
of such Person.  The determination of “Solvent” may include considerations,
determinations and assumptions that are reasonable for such conclusion.  

“SPC” has the meaning specified in Section 10.06(g).

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination values determined in
accordance therewith, such termination values, and (b) for any date prior to the
date referenced in clause (a), the amounts determined as the mark-to-market
values for such Swap Contracts, as determined based upon one or more mid-market
or other readily available quotations provided by any recognized dealer in such
Swap Contracts (which may include a Lender or any Affiliate of a Lender).

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or Tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

-21-

--------------------------------------------------------------------------------

 

“Threshold Amount” means $100,000,000.

“Total Capital” means, at any time, the sum of (a) Consolidated Funded
Indebtedness at such time and (b) Consolidated Net Worth as of the last day of
the most recently ended fiscal quarter of the Borrower.

“Total Outstandings” means, without duplication, the aggregate Outstanding
Amount of all Loans.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

“U.S. Person” means any Person that is a “United States person” as defined
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in Section 3.01(g).

“Unfunded Pension Liability” means the excess of a Pension Plan's benefit
liabilities under Section 4001(a)(16) of ERISA as of the most recently completed
fiscal year of the Pension Plan, over the current value of that Pension Plan's
assets as of the most recently completed fiscal year of the Pension Plan,
determined in accordance with the assumptions used for funding the Pension Plan
pursuant to Section 412 of the Code for the applicable plan year.

“United States” and “U.S.” mean the United States of America.

“Wells Fargo” means Wells Fargo Bank, National Association and its successors.

“Withholding Agent” means any Loan Party and the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.02Other Interpretive Provisions.  With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a)The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.”  The word “will” shall be construed
to have the same meaning and effect as the word “shall.”  Unless the context
requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person's successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be

-22-

--------------------------------------------------------------------------------

 

construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b)In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c)Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(d)Any reference herein to a merger, transfer, consolidation, amalgamation,
assignment, sale, disposition, or similar term, shall be deemed to apply to a
division of or by a limited liability company, limited partnership or trust, or
an allocation of assets to a series of a limited liability company, limited
partnership or trust (or the unwinding of such division or allocation), as if it
were a merger, transfer, amalgamation, consolidation, assignment, sale,
disposition, or similar term, as applicable, to, of, or with a separate
Person.  Any series of limited liability company, limited partnership or trust
and any entity surviving or resulting from the division of a limited liability
company, limited partnership or trust shall constitute a separate Person
hereunder (and each series of a limited liability company or entity surviving or
resulting from the division of any limited liability company that is a
Subsidiary, joint venture, or any other like term shall also constitute such a
Person or entity).  

1.03Accounting Terms; Changes in GAAP.  

(a)Generally.  All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
calculations for purposes of determining (i) the Applicable Rate, (ii)
compliance with the covenants set forth in Sections 7.01, 7.03, 7.04 and 7.10
and (iii) the relevant definitions used with respect to the provisions referred
to in the preceding clauses (i) and (ii)) required to be submitted pursuant to
this Agreement shall be calculated and prepared in conformity with, GAAP in
effect as of the Closing Date and applied on a consistent basis with that used
in preparing the Audited Financial Statements except as provided in Section
1.03(b) or as otherwise specifically prescribed herein.

(b)Changes in GAAP.  If at any time any change in GAAP or in the application
thereof would affect the computation of any financial ratio or requirement, or
the operation of any other provision, set forth in any Loan Document, and either
the Borrower or the Required Lenders shall so request, the Administrative Agent,
the Lenders and the Borrower shall negotiate in good faith to amend such ratio
or requirement or provision to preserve the original intent thereof in light of
such change in GAAP or in the application thereof (subject to the approval of
the Required Lenders); provided that, until so amended, regardless of whether
any such request is made before or after such change in GAAP or in the
application thereof, (i) such ratio or requirement or provision shall continue
to be computed or interpreted in accordance with GAAP as in effect immediately
prior to such change becoming effective (including, GAAP in effect as of the
Closing Date until the first such amendment is made) and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other

-23-

--------------------------------------------------------------------------------

 

documents required under this Agreement or as reasonably requested hereunder
setting forth a reconciliation between calculations of such ratio or requirement
made before and after giving effect to such change in GAAP.  All financial
covenants, ratios and other calculations shall be calculated without giving
effect to the lease accounting standards issued by Financial Accounting
Standards Board in February 2016 with respect to accounting for leasing
transactions.   Notwithstanding the foregoing or any other provision contained
herein or any other Loan Document, all financial covenants, ratios and other
calculations and any determination of whether or not any lease (or similar
arrangement) constitutes Indebtedness or Attributable Indebtedness shall be
determined without giving effect to the Borrower’s adoption of Accounting
Standards Codification 842 (or any other Accounting Standards Codification
having a similar result or effect) (and related interpretations), and any such
lease or arrangement shall be, for all purposes of this Agreement and the other
Loan Documents, treated in the same manner that such lease would have been
treated prior to the Borrower’s adoption of Accounting Standards Codification
842.

1.04Rounding.  Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05Times of Day.  Unless otherwise specified, all references herein to times of
day shall be references to Central time (daylight or standard, as applicable).

1.06Divisions.  For all purposes under the Loan Documents, in connection with
any division or plan of division under Delaware law (or any comparable event
under a different jurisdiction’s laws), (a) if any asset, Property, right,
obligation, or liability of any Person becomes the asset, Property, right,
obligation, or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its Equity
Interests at such time.

1.07Responsible Officer.  Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

1.08Rates. The Administrative Agent does not warrant or accept responsibility
for, and shall not have any liability with respect to, the administration,
submission or any other matter related to the rates in the definition of
“Eurodollar Rate” or with respect to any rate that is an alternative or
replacement for or successor to any such rate (including, without limitation,
any Benchmark Replacement) or the effect of any of the foregoing, or of any
Benchmark Replacement Conforming Changes.

ARTICLE II

THE COMMITMENTS AND LOANS

2.01The Loans.  Subject to the terms and conditions set forth herein, each
Lender severally agrees to make a single advance term loan (each such loan, an
“Initial Loan”) to the Borrower on any Business Day during the Availability
Period in an aggregate amount not to exceed at any time the amount of such
Lender’s Commitment.  Amounts borrowed under this Section 2.01 and repaid or
prepaid may not be reborrowed.  Loans may be Base Rate Loans or Eurodollar Rate
Loans, as further provided herein.

-24-

--------------------------------------------------------------------------------

 

2.02Borrowings, Conversions and Continuations of Loans.

(a)Each Borrowing, each conversion of Loans from one Type to the other, and each
continuation of Eurodollar Rate Loans shall be made upon the Borrower's
irrevocable notice to the Administrative Agent, which may be given by
telephone.  Each such notice must be received by the Administrative Agent not
later than 10:00 a.m. (i) three (3) Business Days prior to the requested date of
any Borrowing of, conversion to or continuation of Eurodollar Rate Loans or of
any conversion of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the
requested date of any Borrowing of Base Rate Loans.  Each telephonic notice by
the Borrower pursuant to this Section 2.02(a) must be confirmed promptly by
delivery to the Administrative Agent of a written Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower.  Each Borrowing
of, conversion to or continuation of Eurodollar Rate Loans shall be in a
principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof.  Each Borrowing of or conversion to Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof.  Each Loan Notice (whether telephonic or written) shall specify (i)
whether the Borrower is requesting a Borrowing, a conversion of Loans from one
Type to the other, or a continuation of Eurodollar Rate Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Loans to be
borrowed, converted or continued, (iv) the Type of Loans to be borrowed or to
which existing Loans are to be converted, and (v) if applicable, the duration of
the Interest Period with respect thereto.  If the Borrower fails to specify a
Type of Loan in a Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Loans shall be made
as, or converted to, Base Rate Loans.  Any such automatic conversion to Base
Rate Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurodollar Rate Loans.  If the Borrower
requests a Borrowing of, conversion to, or continuation of Eurodollar Rate Loans
in any such Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month.

(b)Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify, on the same day that the request is received from the Borrower, each
Lender of the amount of its Applicable Percentage, and if no timely notice of a
conversion or continuation is provided by the Borrower, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to Base Rate
Loans described in the preceding subsection.  In the case of a Borrowing, each
Lender shall make the amount of its Applicable Percentage of the Loan available
to the Administrative Agent in immediately available funds at the Administrative
Agent's Office not later than 2:00 p.m. on the Business Day specified in the
applicable Loan Notice.  Upon satisfaction of the applicable conditions set
forth in Section 4.02 (and, if such Borrowing occurs on the Closing Date,
Section 4.01), the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
either by (i) crediting the account of the Borrower on the books of Wells Fargo
with the amount of such funds or (ii) wire transfer of such funds, in each case
in accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Borrower.

(c)Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan.  During the existence of a Default, no Loans may be requested as,
converted to or continued as Eurodollar Rate Loans without the consent of the
Required Lenders.

(d)The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate.  At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in Wells Fargo's prime rate used in determining the Base Rate
promptly following the public announcement of such change.

-25-

--------------------------------------------------------------------------------

 

(e)After giving effect to all Borrowings, all conversions of Loans from one Type
to the other, and all continuations of Loans as the same Type, there shall not
be more than six Interest Periods in effect with respect to Loans.

2.03[Reserved].

2.04Voluntary Prepayments.  The Borrower may, upon notice to the Administrative
Agent, at any time or from time to time voluntarily prepay Loans in whole or in
part without premium or penalty; provided that (i) such notice must be received
by the Administrative Agent not later than 10:00 a.m. (A) three (3) Business
Days prior to any date of prepayment of Eurodollar Rate Loans and (B) on the
date of prepayment of Base Rate Loans; (ii) any prepayment of Eurodollar Rate
Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof; and (iii) any prepayment of Base Rate Loans shall
be in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof or, in each case, if less, the entire principal amount thereof then
outstanding.  Each such notice shall specify the date (which shall be a Business
Day) and amount of such prepayment, the Type(s) of Loans to be prepaid and shall
be substantially in the form of Exhibit H.  The Administrative Agent will
promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender's ratable portion (based on such Lender's Applicable
Percentage).  If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.  Any prepayment of a Loan shall be
accompanied by all accrued interest to the date of prepayment on the amount
prepaid, and, in the case of Eurodollar Rate Loans, any additional amounts
required pursuant to Section 3.05.  

2.05Mandatory Prepayments.  

(a)If a Non-Investment Grade Condition exists at the time of any Senior Debt
Issuance, then not later than one Business Day following such Senior Debt
Issuance, the Borrower shall prepay the Loans in an amount equal to the lesser
of (i) 100% of the Senior Debt Issuance Proceeds thereof and (ii) the aggregate
amount of all Loans then outstanding.

(b)Any prepayment of a Loan under this Section 2.05 shall be accompanied by all
accrued interest to the date of prepayment on the amount prepaid, and, in the
case of Eurodollar Rate Loans, any additional amounts required pursuant to
Section 3.05.

2.06Termination or Reduction of Commitments.  The Borrower may, upon notice to
the Administrative Agent, terminate the Facility, or from time to time
permanently reduce the unfunded Commitments; provided that (i) any such notice
shall be received by the Administrative Agent not later than 11:00 a.m. five (5)
Business Days prior to the date of termination or reduction, and (ii) any such
partial reduction shall be in an aggregate amount of $10,000,000 or any whole
multiple of $1,000,000 in excess thereof.  The Administrative Agent will
promptly notify the Lenders of any termination or reduction of the Facility
under this Section 2.06.  Upon any reduction of the Commitments, the Commitment
of each Lender shall be reduced by such Lender's Applicable Percentage of such
reduction amount.  All fees in respect of the Facility accrued until the
effective date of any termination of the Facility shall be paid on the effective
date of such termination.  The Commitments shall automatically terminate in full
on the last day of the applicable Availability Period.

2.07Repayment of Loans.  On the Maturity Date, the Borrower shall repay all
outstanding Loans owing to the Lenders.

2.08Interest.

-26-

--------------------------------------------------------------------------------

 

(a)Subject to the provisions of Section 2.08(b), (i) each Eurodollar Rate Loan
shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; and (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.

(b)(i)If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter, so long as such amount
remains unpaid, bear interest at a fluctuating interest rate per annum at all
times equal to the Default Rate to the fullest extent permitted by applicable
Laws.

(ii)If any Event of Default under Section 8.01(f) with respect to the Borrower
occurs and is continuing, then the Borrower shall pay interest on the principal
amount of all outstanding Obligations hereunder at a fluctuating interest rate
per annum at all times equal to the Default Rate to the fullest extent permitted
by applicable Laws.

(iii)If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iv)Upon the request of the Required Lenders, so long as any Event of Default is
continuing (except as set forth in clause (ii) above), the Borrower shall pay
interest on the principal amount of all outstanding Obligations hereunder at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.  

(v)Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c)Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein.  Interest hereunder shall be due and payable in accordance with the
terms hereof before and after judgment, and before and after the commencement of
any proceeding under any Debtor Relief Law.

2.09Fees.  Except as provided in Section 10.13:

(a)The Borrower shall pay the fees in the amounts and at the times specified in
the Fee Letter.

(b)The Borrower shall pay to the Lenders such fees as shall have been separately
agreed upon in writing in the amounts and at the times so specified.

2.10Computation of Interest and Fees.  All computations of interest for Base
Rate Loans when the Base Rate is determined by Wells Fargo's “prime rate” shall
be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed.  All other computations of fees and interest shall be made
on the basis of a 360-day year and actual days elapsed (which results in more
fees or interest, as applicable, being paid than if computed on the basis of a
365-day year).  Interest shall accrue on each Loan for the day on which the Loan
is made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one day.  Each

-27-

--------------------------------------------------------------------------------

 

determination by the Administrative Agent of an interest rate or fee hereunder
shall be presumed correct and binding for all purposes, absent manifest error.

2.11Evidence of Debt.  The Loans made by each Lender shall be evidenced by one
or more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business.  The accounts or records maintained by
the Administrative Agent and each Lender shall be presumed correct absent
manifest error of the amount of the Loans made by the Lenders to the Borrower
and the interest and payments thereon.  Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations.  In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.  Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender's
Loans in addition to such accounts or records.  Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.

2.12Payments Generally; Administrative Agent's Clawback.

(a)General.  All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent's Office in Dollars and in immediately available funds not later than 1:00
p.m. on the date specified herein.  The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender's Lending Office.  All payments received by the Administrative
Agent after 1:00 p.m. shall be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue.  If any payment
to be made by the Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.

(b)(i)Funding by Lenders; Presumption by Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender's share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.02 and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount.  In such event, if a Lender
has not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation and (B) in the case of a payment to be made by
the Borrower, the interest rate applicable to Base Rate Loans.  If the Borrower
and such Lender shall pay such interest to the Administrative Agent for the same
or an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender's Loan included in
such Borrowing.  Any payment by the Borrower shall be without prejudice to any
claim

-28-

--------------------------------------------------------------------------------

 

the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

(ii)Payments by the Borrower; Presumptions by Administrative Agent.  Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders that the Borrower will not make such payment, the Administrative
Agent may assume that the Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders the amount due.  In such event, if the Borrower has not in fact made
such payment, then each of the Lenders severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be presumed correct, absent
manifest error.

(c)Failure to Satisfy Conditions Precedent.  If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Loan set forth in Article IV are not satisfied or
waived in accordance with the terms hereof, the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest.

(d)Obligations of Lenders Several.  The obligations of the Lenders hereunder to
make Loans and to make payments pursuant to Section 10.04(c) are several and not
joint.  The failure of any Lender to make any Loan, or to make any payment under
Section 10.04(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan, or
to make its payment under Section 10.04(c).

(e)Funding Source.  Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.13Sharing of Payments by Lenders.  Subject to Sections 2.16 and 10.08, if any
Lender shall, by exercising any right of setoff or counterclaim or otherwise,
obtain payment in respect of any principal of or interest on any of the Loans
made by it resulting in such Lender's receiving payment of a proportion of the
aggregate amount of such Loans and accrued interest thereon greater than its pro
rata share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and (b)
purchase (for cash at face value) participations in the Loans of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:

(a)if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

-29-

--------------------------------------------------------------------------------

 

(b)the provisions of this Section 2.13 shall not be construed to apply to
(x) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender) or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary thereof (as to which the provisions of this Section 2.13 shall
apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.14Increase in Commitments.

(a)Request for Increase.  Provided no Default has occurred and is continuing,
upon notice to the Administrative Agent (which shall promptly notify the
Lenders), the Borrower may from time to time request one or more increases to
the Commitments to make one or more additional term loans (any such additional
term loan, an “Incremental Loan”); provided that (i) after giving effect to all
such increases, the aggregate amount of all Incremental Loans made or required
to be made at any time under this Agreement shall not exceed $75,000,000, (ii)
any such request for an increase shall be in a minimum amount of $10,000,000, or
a whole multiple of $1,000,000 in excess thereof, (iii) the Borrower may make a
maximum of three such requests, and (iv) the Borrower shall make any such
request only during any Availability Period.  At the time of sending such
notice, the Borrower (in consultation with the Administrative Agent) shall
specify the time period within which each Lender is requested to respond (which
shall in no event be less than ten (10) Business Days from the date of delivery
of such notice to the Lenders).

(b)Lender Elections to Increase.  Each Lender shall notify the Administrative
Agent within such time period specified in the notice whether or not it agrees
to increase its Commitment and, if so, whether by an amount equal to, greater
than, or less than its Applicable Percentage of such requested increase.  Any
Lender not responding within such time period shall be deemed to have declined
to increase its Commitment.

(c)Notification by Administrative Agent; Additional Lenders.  The Administrative
Agent shall notify the Borrower and each Lender of the Lenders' responses to
each request made hereunder.  To achieve the full amount of a requested increase
and subject to the approval of the Administrative Agent (which approval shall
not be unreasonably withheld), the Borrower may also invite additional Eligible
Assignees to become Lenders pursuant to a joinder agreement in form and
substance satisfactory to the Administrative Agent and its counsel.

(d)Effective Date and Allocations.  If the Commitments are increased in
accordance with this Section, the Administrative Agent and the Borrower shall
determine the effective date (the “Increase Effective Date”) and the final
allocation of such increase.  The Administrative Agent shall promptly notify the
Borrower and the Lenders of the final allocation of such increase and the
Increase Effective Date.

(e)Conditions to Effectiveness of Increase.  As a condition precedent to such
increase, the Borrower shall deliver to the Administrative Agent (i) a
certificate of each Loan Party dated as of the Increase Effective Date signed by
a Responsible Officer of such Loan Party (A) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such increase,
and (B) in the case of the Borrower, certifying that, before and after giving
effect to such increase, (1) the

-30-

--------------------------------------------------------------------------------

 

representations and warranties contained in Article V and the other Loan
Documents are true and correct on and as of the Increase Effective Date, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,
and except that for purposes of this Section 2.14, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01, and (2) no Default exists, (ii) new Notes to
each Lender who requests a Note, to the extent required as a result of the
increase in such Lender’s Commitment, (iii) an opinion of counsel as to the
corporate (or partnership or limited liability company) authorization of the
Borrower and the Guarantors of the increase, substantively in the form delivered
on the Closing Date, and (iv) an amendment to this Agreement signed by the
Borrower, the Administrative Agent and such Lenders providing such increase to
amend the necessary provisions of this Article II to account for such increase
in Commitments under this Section.

(f)Conflicting Provisions.  This Section shall supersede any provisions in
Sections 2.13 or 10.01 to the contrary.

2.15[Reserved].

2.16Defaulting Lenders.

(a)Defaulting Lender Adjustments.  Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as that Lender is not a Defaulting Lender pursuant to Section
10.13(a), to the extent not prohibited by applicable Law:

(i)Waivers and Amendments.  That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders and in Sections
10.01 and 10.13(c)(ii).

(ii)Reallocation of Payments.  Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise) or received by the Administrative Agent from a Defaulting Lender
pursuant to Section 10.08), shall, in lieu of being distributed to such
Defaulting Lender pursuant to Section 2.12 or such other provision of this
Agreement applicable with respect to the distribution thereof, be applied at
such time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, as the Borrower may request (so long as
no Default or Event of Default exists), to the funding of any Loan in respect of
which that Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, and applied to such Loans in such manner as determined by the
Administrative Agent; third, to the payment of any amounts owing hereunder or
any other Loan Document to the Lenders from, or as a result of, any judgment of
a court of competent jurisdiction obtained by any Lender against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; fourth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to hereunder or any other Loan Document to any Loan
Party from, or as a result of, any judgment of a court of competent jurisdiction
obtained by any Loan Party against, that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; and fifth,
to that Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that, with respect to this clause fifth if (x) such
payment is a payment of the principal amount of any Loans in respect of which
that Defaulting Lender has not fully funded its appropriate share and (y) such
Loans were made at a

-31-

--------------------------------------------------------------------------------

 

time when the conditions set forth in Section 4.02 were satisfied or waived,
such payment shall be applied solely to pay the Loans of all non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of that Defaulting Lender until such time as all Loans are held by the Lenders
pro rata in accordance with the aggregate amount of Commitments that were in
effect from time to time under this Agreement without giving effect to
Section 2.16(a)(iv).  Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender pursuant to this Section 2.16(a)(ii) shall be deemed paid to
and redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.  

(b)Rights and Remedies against a Defaulting Lender.  The Borrower may replace or
remove any Defaulting Lender in accordance with Section 10.13.  The rights and
remedies against, and with respect to, a Defaulting Lender under this Section
2.16, are in addition to, and cumulative of, all other rights and remedies that
the Administrative Agent, any Lender, the Borrower or any other Loan Party may,
at any time, have against, or with respect to, such Defaulting Lender.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01Taxes.

(a)Defined Terms.  For purposes of this Section 3.01, the term “applicable law”
includes FATCA.

(b)Payments Free of Taxes.  Any and all payments by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document shall be
made without deduction or withholding for any Taxes, except for Taxes required
to be deducted under by applicable law.  If any applicable law (as determined in
the good faith discretion of an applicable Withholding Agent) requires the
deduction or withholding of any Tax from any such payment by a Withholding
Agent, then the applicable Withholding Agent shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(c)Payment of Other Taxes by the Borrower.  The Loan Parties shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

(d)Indemnification by the Borrower.  The Borrower shall indemnify each
Recipient, within 30 days after written demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error. Failure or
delay on the part of any Recipient to demand payment

-32-

--------------------------------------------------------------------------------

 

pursuant to this Section shall not constitute a waiver of such Recipient’s right
to demand such payment; provided that, no Recipient shall be indemnified for any
Indemnified Taxes the demand for which is made to the Borrower later than 180
days after the later of (i) the date on which the relevant Governmental
Authority makes written demand upon such Recipient for payment of such
Indemnified Taxes, and (ii) the date on which such Recipient has made payment of
such Indemnified Taxes.

(e)Indemnification by the Lenders.  Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.06(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f)Evidence of Payments.  As soon as reasonably practicable after any payment of
Taxes by any Loan Party to a Governmental Authority pursuant to this
Section 3.01, such Loan Party shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

(g)Status of Lenders.  (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made hereunder or under
any other Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times prescribed by applicable law or reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation prescribed by applicable law or reasonably requested by
the Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding.  In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting
requirements.  Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 3.01(g)(ii)(A), (ii)(B) and (ii)(D)
below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender or is prohibited by the applicable law of
such Lender’s jurisdiction.

(ii) Without limiting the generality of the foregoing,

 

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter at the time or
times prescribed by applicable law or upon the reasonable request of the
Borrower or the Administrative Agent), executed copies of IRS Form W-9 (or any
successor form) certifying that such Lender is exempt from U.S. federal backup
withholding Tax;

-33-

--------------------------------------------------------------------------------

 

 

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter at the time or times prescribed by applicable law or upon the
reasonable request of the Borrower or the Administrative Agent), whichever of
the following is applicable:

 

(i) in the case of a Foreign Lender claiming the benefits of an income Tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or W-8BEN-E
(or any successor form), as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BEN or W-8BEN-E (or any successor form), as
applicable, establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such Tax treaty;

 

(ii) executed copies of IRS Form W-8ECI (or any successor form);

 

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN or W-8BEN-E (or any successor form), as applicable; or

 

(iv) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY (or any successor form), accompanied by IRS Form W-8ECI (or
any successor form), IRS Form W-8BEN or W-8BEN-E (or any successor form), as
applicable, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit I-2 or Exhibit I-3, IRS Form W-9 (or any successor form), and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit I-4 on behalf of each such direct and indirect partner;

 

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter at the time or times prescribed by applicable law or upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of any other form prescribed by applicable law as a basis for claiming exemption
from or a reduction in U.S. federal withholding Tax, duly completed, together
with such supplementary documentation as may be prescribed by applicable law to
permit the Borrower or the Administrative Agent to determine the withholding or
deduction required to be made; and

 

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable

-34-

--------------------------------------------------------------------------------

 

reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender shall deliver to the Borrower
and the Administrative Agent at the time or times prescribed by law and at such
time or times reasonably requested by the Borrower or the Administrative Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(h)Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.01 (including by
the payment of additional amounts pursuant to this Section 3.01), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Taxes
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(i)Survival.  Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all Obligations under any Loan
Document.

3.02Illegality.  If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Eurodollar Rate
Loans, or to determine or charge interest rates based upon the Eurodollar Rate,
or any Governmental Authority has imposed material restrictions on the authority
of such Lender to purchase or sell, or to take deposits of, Dollars in the
London interbank market, then, on notice thereof by such Lender to the Borrower
through the Administrative Agent, any obligation of such Lender to make or
continue Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate
Loans shall be suspended until such Lender notifies the Administrative Agent and
the Borrower that the circumstances giving rise to such determination no longer
exist.  Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans, either on
the last day of

-35-

--------------------------------------------------------------------------------

 

the Interest Period therefor, if such Lender may lawfully continue to maintain
such Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans.  Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.

3.03Inability to Determine Rates.

(a)Circumstances Affecting Eurodollar Rate Availability.  Subject to clause (b)
below, if the Required Lenders determine that for any reason in connection with
any request for a Eurodollar Rate Loan or a conversion to or continuation
thereof or otherwise that (a) Dollar deposits are not being offered to banks in
the London interbank eurodollar market for the applicable amount and Interest
Period of such Eurodollar Rate Loan, (b) adequate and reasonable means do not
exist for determining the Eurodollar Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan, or (c) the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan does
not adequately and fairly reflect the cost to such Lenders of funding such Loan,
the Administrative Agent will promptly so notify the Borrower and each
Lender.  Thereafter, the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended until the Administrative Agent (upon
the instruction of the Required Lenders) revokes such notice.  Upon receipt of
such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein.

(b)Effect of Benchmark Transition Event.

(i)Benchmark Replacement. Notwithstanding anything to the contrary herein or in
any other Loan Document, upon the occurrence of a Benchmark Transition Event or
an Early Opt-in Election, as applicable, the Administrative Agent and the
Borrower may amend this Agreement to replace the Eurodollar Rate with a
Benchmark Replacement.  Any such amendment with respect to a Benchmark
Transition Event will become effective at 5:00 p.m. on the fifth (5th) Business
Day after the Administrative Agent has posted such proposed amendment to all
Lenders and the Borrower so long as the Administrative Agent has not received,
by such time, written notice of objection to such amendment from Lenders
comprising the Required Lenders.  Any such amendment with respect to an Early
Opt-in Election will become effective on the date that Lenders comprising the
Required Lenders have delivered to the Administrative Agent written notice that
such Required Lenders accept such amendment. No replacement of the Eurodollar
Rate with a Benchmark Replacement pursuant to this Section 3.03(b) will occur
prior to the applicable Benchmark Transition Start Date.

(ii)Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right, in consultation with the Borrower, to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Loan Document, any amendments implementing such
Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Agreement.

(iii)Notices; Standards for Decisions and Determinations. The Administrative
Agent will promptly notify the Borrower and the Lenders of (i) any occurrence of
a Benchmark Transition Event or an Early Opt-in Election, as applicable, and its
related Benchmark Replacement Date and Benchmark Transition Start Date, (ii) the
implementation of any Benchmark Replacement, (iii) the effectiveness of any
Benchmark Replacement Conforming Changes, and (iv) the commencement or
conclusion of any Benchmark Unavailability Period.  

-36-

--------------------------------------------------------------------------------

 

Any determination, decision or election that may be made by the Administrative
Agent or Lenders pursuant to this Section 3.03(b), including any determination
with respect to a tenor, rate, or adjustment, or of the occurrence or
non-occurrence of an event, circumstance, or date and any decision to take or
refrain from taking any action, will be conclusive and binding absent manifest
error and may be made in its or their sole discretion and without consent from
any other party hereto, except, in each case, as expressly required pursuant to
this Section 3.03(b).

(iv)Benchmark Unavailability Period. Upon the Borrower’s receipt of notice of
the commencement of a Benchmark Unavailability Period, the Borrower may revoke
any request for a Borrowing of Eurodollar Rate Loans of, conversion to or
continuation of Eurodollar Rate Loans to be made, converted, or continued during
any Benchmark Unavailability Period and, failing that, the Borrower will be
deemed to have converted any such request into a request for a Borrowing of or
conversion to Base Rate Loans. During any Benchmark Unavailability Period, the
component of the Base Rate based upon the Eurodollar Rate will not be used in
any determination of the Base Rate.

3.04Increased Costs; Reserves on Eurodollar Rate Loans.

(a)Increased Costs Generally.  If any Change in Law shall:

(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Eurodollar Rate) or any other
Recipient;

(ii)subject any Recipient to any Taxes with respect to this Agreement or any
Eurodollar Rate Loan made by it, or change the basis of taxation of payments to
such Recipient in respect thereof (except for (A) Indemnified Taxes or Other
Taxes covered by Section 3.01, (B) Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes payable by such Recipient and (C) Connection
Income Taxes); or

(iii)impose on any Recipient or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Eurodollar Rate
Loans (or Base Rate Loans accruing interest at the Daily One Month LIBOR) made
by such Recipient;

and the result of any of the foregoing shall be to increase the cost to such
Recipient of making, converting to, continuing or maintaining any Eurodollar
Rate Loan (or Base Rate Loans accruing interest at the Daily One Month LIBOR) or
of maintaining its obligation to make any such Loan, or to reduce the amount of
any sum received or receivable by such Recipient hereunder (whether of
principal, interest or any other amount) then, upon request of such Recipient,
the Borrower will pay to such Recipient, such additional amount or amounts as
will compensate Recipient for such additional costs incurred or reduction
suffered.

(b)Capital Requirements.  If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender's
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender's capital or
on the capital of such Lender's holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by such Lender
to a level below that which such Lender or such Lender's holding company could
have achieved but for such Change in Law (taking into consideration such
Lender's policies and the policies of such Lender's holding company with respect
to capital adequacy), then from time to time the Borrower will pay to such
Lender such additional

-37-

--------------------------------------------------------------------------------

 

amount or amounts as will compensate such Lender or such Lender's holding
company for any such reduction suffered.

(c)Certificates for Reimbursement.  A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Borrower shall be presumed correct absent manifest error.  The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

(d)Delay in Requests.  Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender's right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than six months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender's intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the six-month period referred to above shall be
extended to include the period of retroactive effect thereof).

3.05Compensation for Losses.  Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a)any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b)any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

(c)any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.13;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.

(d)For purposes of calculating amounts payable by the Borrower to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar Rate for such Loan by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Loan was in fact so funded.  A certificate of a Lender setting
forth in reasonable detail the amount or amounts and basis or bases necessary to
compensate such Lender as specified in subsection (a), (b) or (c) of this
Section and delivered to the Borrower, accompanied by related calculations,
shall be presumed correct absent manifest error.  The Borrower shall pay such
Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

-38-

--------------------------------------------------------------------------------

 

3.06Mitigation Obligations; Replacement of Lenders.

(a)Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lender gives a notice pursuant to Section 3.02, then such Lender shall use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b)Replacement or Removal of Lenders.  If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01, or if any Lender becomes a Defaulting
Lender, the Borrower may replace or remove, as the case may be, such Lender in
accordance with Section 10.13.

3.07Survival.  All of the Borrower's obligations under this Article III shall
survive termination of the Aggregate Commitments and repayment of all other
Obligations hereunder.

ARTICLE IV

CONDITIONS PRECEDENT

4.01Conditions of Effectiveness.  The effectiveness of this Agreement as set
forth herein is subject to the following conditions precedent that:

(a)The Administrative Agent's receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent and each of the Lenders:

(i)executed counterparts of this Agreement;

(ii)a Note executed by the Borrower in favor of each Lender requesting a Note;

(iii)such certificates of resolutions or other action, incumbency certificates
and/or other certificates of a secretary or assistant secretary or similar
officer of each Loan Party as the Administrative Agent may require evidencing
the identity, authority and capacity of each Responsible Officer thereof
authorized to act as a Responsible Officer in connection with this Agreement and
the other Loan Documents to which such Loan Party is a party;

(iv)such documents and certifications as the Administrative Agent may reasonably
require to evidence that each Loan Party is duly organized or formed, and that
each

-39-

--------------------------------------------------------------------------------

 

Loan Party is validly existing, in good standing and qualified to engage in
business in its jurisdiction of incorporation or formation;

(v)a customary opinion of Gibson, Dunn & Crutcher LLP, counsel to the Borrower,
addressed to the Administrative Agent and each Lender, as to the enforceability
of the Loan Documents and other matters reasonably requested by the
Administrative Agent;

(vi)a certificate of a Responsible Officer of the Borrower either (A) attaching
copies of all third party consents, licenses and approvals required in
connection with the execution, delivery and performance by the Borrower and the
validity against the Borrower of the Loan Documents to which it is a party, and
such consents, licenses and approvals shall be in full force and effect, or (B)
stating that no such consents, licenses or approvals are so required;

(vii)a certificate signed by a Responsible Officer of the Borrower certifying,
as of the Closing Date, (A) that the representations and warranties of the Loan
Parties set forth in the Loan Documents are true and correct in all material
respects (except to the extent that such representation and warranty is
qualified by materiality, in which case they shall have been true and correct in
all respects), except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, (B) no Default or Event of Default has occurred and is
continuing or, after giving effect to the initial Borrowing contemplated
hereunder (if any) or the application of proceeds therefrom, immediately would
result therefrom; and (C) that there has been no event or circumstance since the
date of the Audited Financial Statements that has had or could be reasonably
expected to have or result in, either individually or in the aggregate, a
Material Adverse Effect;

(viii)a certificate signed by the chief financial officer of the Borrower
certifying that the Borrower (on a consolidated basis with the Subsidiaries),
after giving effect to the initial Borrowing contemplated hereunder (if any),
the application of the proceeds thereof and the consummation of the other
transactions contemplated hereby, is Solvent; and

(ix)such other assurances, certificates, documents, consents or opinions as the
Administrative Agent or the Required Lenders reasonably may require.

(b)Any fees required to be paid by the Borrower on or before the Closing Date
shall have been paid.

(c)Unless waived by the Administrative Agent, the Borrower shall have paid all
fees, charges and disbursements of counsel to the Administrative Agent to the
extent invoiced prior to the Closing Date, plus such additional amounts of such
fees, charges and disbursements as shall constitute its reasonable estimate of
such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrower and the
Administrative Agent).

(d)

The Administrative Agent and each Lender shall have received all documentation
and other information that the Administrative Agent and each such Lender shall
have reasonably requested in order to comply with its respective obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act.

(e)

Each Loan Party or Subsidiary thereof that qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation shall have delivered to the
Administrative Agent, and any

-40-

--------------------------------------------------------------------------------

 

Lender requesting the same, a Beneficial Ownership Certification in relation to
such Loan Party or such Subsidiary, in each case, at least three (3) Business
Days prior to the Closing Date.

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

4.02Conditions to all Loans.  The obligation of each Lender to honor any Loan
Notice (other than a Loan Notice requesting only a conversion of Loans to the
other Type, or a continuation of Eurodollar Rate Loans) is subject to the
following conditions precedent:

(a)The representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct on and as of the date of such Loan, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct as of such earlier date, and
except that for purposes of this Section 4.02, the representation and warranty
contained in subsection (a) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01.

(b)No Default or Event of Default shall have occurred and be continuing, or
after giving effect to such proposed Loan or the application of the proceeds
thereof, would immediately result therefrom.

(c)The Administrative Agent shall have received a Loan Notice in accordance with
the requirements hereof.

(d)No statute, rule, regulation or other legal requirement shall have been
promulgated or enacted and be in effect that on a permanent basis restrains,
enjoins, or prohibits the Lenders from making such Loan.

Each Loan Notice (other than a Loan Notice requesting only a conversion of Loans
to the other Type or a continuation of Eurodollar Rate Loans) submitted by the
Borrower shall be deemed to be a representation and warranty that the conditions
specified in Sections 4.02(a) - (d) have been satisfied on and as of the date of
the applicable Borrowing of such Loan.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

5.01Existence, Qualification and Power; Compliance with Laws.  Each Loan Party
(a) is duly organized or formed, validly existing and in good standing under the
Laws of the jurisdiction of its incorporation or organization, (b) has all
requisite power and authority to (i) own its assets and carry on its business
and (ii) execute, deliver and perform its obligations under the Loan Documents
to which it is a party, (c) is duly qualified and is licensed and in good
standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such

-41-

--------------------------------------------------------------------------------

 

qualification or license, and (d) is in compliance with all Laws; except in each
case referred to in clause (b)(i), (c) or (d), to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect.

5.02Authorization; No Contravention.  The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is party, have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) violate the terms of any of such Person's Organization
Documents; (b) violate or result in any breach of, or the creation of any Lien
under, or require any payment to be made under (i) any Contractual Obligation to
which such Person is a party or affecting such Person or the properties of such
Person or any of its Subsidiaries or (ii) any order, injunction, writ or decree
of any Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law.  Each Loan Party is in compliance
with all Contractual Obligations referred to in clause (b)(i), except to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect.

5.03Governmental Authorization; Other Consents.  No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, except
such as have been obtained or made and are in full force and effect (except for
any reports required to be filed by the Borrower with the SEC and routine Tax
filings).

5.04Binding Effect.  This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto.  This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto, in accordance with its terms, except as may be limited by bankruptcy,
insolvency, moratorium, fraudulent transfer and fraudulent conveyance laws, and
other similar laws and provisions, and general principles of equity.

5.05Financial Statements; No Material Adverse Effect.

(a)The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the
Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Borrower and its Subsidiaries as of the date
thereof, including liabilities for Taxes, material commitments and Indebtedness.

(b)From the period commencing on the date of the Audited Financial Statements
and ending on the last day of the applicable Availability Period, there has been
no event or circumstance, either individually or in the aggregate, that has had
or could reasonably be expected to have a Material Adverse Effect.

5.06Litigation.  There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Borrower after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Borrower or any of its
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, or (b) as to

-42-

--------------------------------------------------------------------------------

 

which there is a reasonable possibility of an adverse determination, and that,
if determined adversely, could reasonably be expected, either individually or in
the aggregate, to have a Material Adverse Effect.

5.07No Default.  No Default has occurred and is continuing or after giving
effect to the consummation of the transactions contemplated by this Agreement or
any other Loan Document would immediately result therefrom.

5.08Ownership of Property; Liens.  Each of the Borrower and each Subsidiary has
good record and indefeasible title in fee simple to, or valid leasehold
interests in, all real property necessary or used in the ordinary conduct of its
business, except for such defects in title as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.  The
property of the Borrower and its Subsidiaries is subject to no Liens, other than
Liens permitted by Section 7.01.

5.09Environmental Compliance.  The Borrower and its Subsidiaries conduct in the
ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties,
and as a result thereof, the Borrower has reasonably concluded that such
Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

5.10Insurance.  The properties of the Borrower and its Subsidiaries are insured
with financially sound and reputable insurance companies, in such amounts, with
such deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the Borrower or the applicable Subsidiary operates.

5.11Taxes.  The Borrower and its Subsidiaries have filed all federal, state and
other material Tax returns and reports required to be filed, and have paid prior
to delinquency all federal, state and other material Taxes, assessments, fees
and other governmental charges levied or imposed upon them or their properties,
income or assets otherwise due and payable, except (a) those which are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been provided in accordance with GAAP or (b) to the
extent that the failure to do so could not reasonably be expected to have a
Material Adverse Effect.  Neither the Borrower nor any of its Subsidiaries have
received any written notice from any Governmental Authority proposing a Tax
assessment against the Borrower or any Subsidiary that would, if made, have a
Material Adverse Effect.  Neither any Loan Party nor any Subsidiary thereof is
party, with any Person other than the Borrower or a Subsidiary of the Borrower,
to any Tax sharing agreement other than the tax sharing agreement described in
the Form 10-K of Seventy Seven Energy Inc. filed with the SEC on February 13,
2017; provided that the allocation of Taxes in connection with a business
acquisition agreement does not constitute a Tax sharing agreement.  

5.12ERISA Compliance.

(a)Except as could not reasonably be expected to have a Material Adverse Effect,
each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other federal or state Laws.  The Borrower and
each ERISA Affiliate have made all material amounts of required contributions to
each Plan subject to Section 412 of the Code, and no application for a funding
waiver or an extension of any amortization period pursuant to Section 412 of the
Code has been made with respect to any Plan.

(b)There are no pending or, to the best knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect.  There has been no non-exempt prohibited

-43-

--------------------------------------------------------------------------------

 

transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or could reasonably be expected to result in a
Material Adverse Effect.

(c)(i) No ERISA Event has occurred or is reasonably expected to occur that, when
taken together with each other ERISA Event that has occurred or is reasonably
expected to occur, could reasonably be expected to result in a Material Adverse
Effect; (ii) the Unfunded Pension Liability of all Pension Plans does not exceed
the Threshold Amount; and (iii) neither the Borrower nor any ERISA Affiliate has
engaged in a transaction that could be subject to Sections 4069 or 4212(c) of
ERISA.

5.13Subsidiaries; Equity Interests.  As of the Closing Date, the Borrower has no
Subsidiaries other than those specifically disclosed in Schedule 5.13, and all
of the outstanding Equity Interests in such Subsidiaries have been validly
issued, are fully paid and nonassessable and are owned by a Loan Party in the
amounts specified on Schedule 5.13 free and clear of all Liens.

5.14Margin Regulations; Investment Company Act.

(a)The Borrower is not engaged and will not engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.  Following the application
of the proceeds of each Borrowing, not more than 25% of the value of the assets
(either of the Borrower only or of the Borrower and its Subsidiaries on a
consolidated basis) subject to the provisions of Section 7.01 or Section 7.05 or
subject to any restriction contained in any agreement or instrument between the
Borrower and any Lender or any Affiliate of any Lender relating to Indebtedness
and within the scope of Section 8.01(e) will be margin stock.

(b)None of the Borrower, any Person Controlling the Borrower, or any Subsidiary
is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.

5.15Disclosure.  The Borrower has disclosed to the Administrative Agent and the
Lenders, or has stated in filings with the SEC of the type described in
Section 6.02(b), all agreements, instruments and corporate or other restrictions
to which it or any of its Subsidiaries is subject, and all other matters known
to it, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect.  No written report, financial statement,
certificate or other written information furnished by or on behalf of any Loan
Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by, or read in conjunction with, other written information so
furnished) when taken as a whole, contains any material misstatement of fact or,
when read together with filings with the SEC of the type described in
Section 6.02(b), omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading in any material respect; provided that, with respect to
forward-looking information (other than projected financial information) and
information of a general economic or industry-specific nature, the Borrower
makes no representations and with respect to projected financial information,
the Borrower represents only that such information was prepared in good faith
based upon assumptions believed by it to be reasonable at the time.  The
information included in any Beneficial Ownership Certification provided to any
Lender in connection with this Agreement is true and correct in all respects as
of the date delivered.

5.16Compliance with Laws.  Each of the Borrower and each Subsidiary is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently

-44-

--------------------------------------------------------------------------------

 

conducted or (b) the failure to comply therewith, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

5.17OFAC; FCPA.  

(a)None of the Borrower, any of its Subsidiaries or, to the knowledge of the
Borrower and its Subsidiaries, any of their respective directors, officers,
employees or agents acting in any capacity, directly or indirectly, in
connection with, or benefiting from, this Agreement, is a Person that is, or is
owned or controlled by Persons that are: (i) the subject of any trade or
economic sanctions administered or enforced by the OFAC, the U.S. Department of
State, the United Nations Security Council, the European Union, or Her Majesty’s
Treasury (collectively, “Sanctions”), or (ii) located, organized or resident in
a country or territory that is, or whose government is, the subject of any
Sanction.  

(b)None of the Borrower, any Subsidiary of the Borrower, nor to the knowledge of
the Borrower and its Subsidiaries, any director, officer, employee or agent of
the Borrower or any Subsidiary of the Borrower, has taken any action, directly
or indirectly, that would result in a material violation by such Persons of the
Foreign Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder or any other bribery or anti-corruptions law applicable to the
Borrower or any of its Subsidiaries (collectively, the “Anti-Corruption Laws”),
and the Borrower and its Subsidiaries have instituted and maintain policies and
procedures designed to promote and achieve compliance with such laws.

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, the Borrower covenants
and agrees with the Lenders that:

6.01Financial Statements.  The Borrower shall deliver to the Administrative
Agent (for delivery to each Lender):

(a)within 90 days after the end of each fiscal year of the Borrower, its Annual
Report on Form 10-K, or its equivalent, for such fiscal year that includes a
consolidated balance sheet of the Borrower as at the end of such fiscal year,
and the related consolidated statements of income or operations, shareholders'
equity and cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, prepared in
accordance with GAAP, and audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit; and

(b)within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, its Quarterly Report on Form 10-Q, or its
equivalent, that includes a consolidated balance sheet of the Borrower as at the
end of such fiscal quarter, and the related consolidated statements of income or
operations, shareholders' equity and cash flows for such fiscal quarter and for
the portion of the Borrower's fiscal year then ended, setting forth in each case
in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
and that includes a certification of a Responsible Officer of the Borrower,
certifying that the foregoing fairly presents in all material respects the
financial condition, results of operations, shareholders' equity and cash flows
of the Borrower and its Subsidiaries in accordance with GAAP, and,

-45-

--------------------------------------------------------------------------------

 

subject only to normal year-end audit adjustments and the absence of footnotes
(provided, however, that the requirement for certification contained in this
paragraph (b) shall be deemed satisfied by a certification of a Responsible
Officer made in conjunction with a Form 10-Q as required by the Sarbanes-Oxley
Act of 2002 as in effect on the Closing Date (or as subsequently amended if such
law as amended requires a certification that is more comprehensive than, or
substantially similar to, the certification required by this paragraph (b))).

As to any information contained in materials furnished pursuant to Section 6.02,
the Borrower shall not be separately required to furnish such information under
clause (a) or (b) above, but the foregoing shall not be in derogation of the
obligation of the Borrower to furnish the information and materials described in
clauses (a) and (b) above at the times specified therein.

6.02Certificates; Other Information. The Borrower shall deliver to the
Administrative Agent (for delivery to each Lender):

(a)concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Borrower;

(b)promptly after the same are publicly available, the following (provided,
however, that the requirement to deliver the following may be satisfied by
giving notice as provided in the last paragraph of this Section 6.02):  (i) each
report on Form 8-K (other than earnings reports) or 12b-25 and each effective
registration statement filed with the SEC, and (ii) each annual report, proxy,
financial statement or other report sent to the stockholders of the Borrower, to
the extent that such items are not otherwise required to be delivered to the
Administrative Agent pursuant hereto;

(c)promptly following a request by any Lender, all documentation and other
information (including, without limitation, a Beneficial Ownership
Certification) that such Lender reasonably requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act and the Beneficial
Ownership Regulation; and

(d)promptly, such additional information regarding the business, financial or
corporate affairs of the Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request.

The Borrower shall be deemed to have satisfied the requirement to deliver
documents pursuant to Section 6.01(a) or (b) or Section 6.02(b) or (c) if such
documents shall have been timely made available on “EDGAR” and/or on the
Borrower's home page on the world wide web (as of the date of this Agreement
located at www.patenergy.com).  Notwithstanding anything contained herein, in
every instance the Borrower shall be required to provide to the Administrative
Agent a copy by electronic mail of the Compliance Certificates required by
Section 6.02(a).  Except for such Compliance Certificates, the Administrative
Agent shall have no obligation to request the delivery or to maintain copies of
the documents referred to above, and in any event shall have no responsibility
to monitor compliance by the Borrower with any such request for delivery, and
each Lender shall be solely responsible for requesting delivery to it or
maintaining its copies of such documents.

6.03Notices.  The Borrower shall promptly notify the Administrative Agent:

(a)of the occurrence of any Default of which any Responsible Officer of the
Borrower obtains knowledge;

-46-

--------------------------------------------------------------------------------

 

(b)the pendency or commencement of any litigation, arbitration or governmental
proceeding against the Borrower or any Subsidiary as to which there is a
reasonable possibility of an adverse determination, and that if adversely
determined, could reasonably be expected, either individually or in the
aggregate, to have a Material Adverse Effect;

(c)of the occurrence of any ERISA Event that, when taken together with each
other ERISA Event that has occurred or is reasonably expected to occur, has
resulted in, or could reasonably be expected to result in, a Material Adverse
Effect;

(d)of any material change in accounting policies or financial reporting
practices by the Borrower, excluding changes to GAAP of general applicability.

Each notice delivered pursuant to this Section shall be accompanied by a
statement of a Responsible Officer of the Borrower setting forth the details of
the occurrence referred to therein and stating what action the Borrower has
taken and proposes to take with respect thereto.  Each notice pursuant to
Section 6.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.

6.04Payment of Obligations.  The Borrower shall, and shall cause each of its
Subsidiaries to, pay its obligations, including Tax liabilities, assessments and
governmental charges or levies upon it or its properties or assets, prior to
delinquency, that, if not paid, could reasonably be expected to result in a
Material Adverse Effect, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, and (b) the Borrower
or such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP, except to the extent that the failure to do any
of the above could not reasonably be expected to have a Material Adverse Effect.

6.05Preservation of Existence, Etc.  The Borrower shall, and shall cause each
Guarantor (if any) and each Material Subsidiary to: (a) preserve, renew and
maintain in full force and effect its legal existence and good standing under
the Laws of the jurisdiction of its organization except in a transaction not
prohibited by Section 7.04; (b) take all reasonable action to maintain all
rights, privileges, permits, licenses and franchises necessary or desirable in
the normal conduct of its business, except to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect; and (c)
preserve or renew all of its registered patents, trademarks, trade names and
service marks, the failure to preserve any of which could reasonably be expected
to have a Material Adverse Effect.

6.06Maintenance of Properties.  The Borrower shall, and shall cause each
Guarantor (if any) and each Material Subsidiary to: (a)  maintain, preserve
(ordinary wear and tear excepted) and protect all of its material properties and
equipment necessary in the operation of its business in accordance with industry
practices; (b) make all necessary repairs thereto and renewals and replacements
thereof except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect; and (c) use the standard of care typical in the
industry in the operation and maintenance of its facilities.

6.07Maintenance of Insurance.  The Borrower shall maintain with financially
sound and reputable insurance companies, insurance with respect to its and its
Subsidiaries’ properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business
operating in the same or similar locations, of such types and in such amounts as
are customarily carried under similar circumstances by such other Person
(including, without limitation, by the maintenance of adequate self-insurance
reserves to the extent customary among such companies).

-47-

--------------------------------------------------------------------------------

 

6.08Compliance with Laws.  The Borrower shall, and shall cause each of its
Subsidiaries to, comply in all material respects with the requirements of all
Laws and all orders, writs, injunctions and decrees applicable to it or to its
business or property, except in such instances in which (a) such requirement of
Law or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

6.09Books and Records.  The Borrower shall, and shall cause each of its
Subsidiaries to, maintain proper books of record and account, in which full,
true and correct, in all material respects, entries in conformity with GAAP
consistently applied shall be made of all financial transactions and matters
involving the assets and business of the Borrower or such Subsidiary, as the
case may be.

6.10Inspection Rights.  The Borrower shall, and shall cause each of its
Subsidiaries to, permit representatives and independent contractors of the
Administrative Agent and each Lender to visit and inspect any of its properties,
to examine its corporate, financial and operating records, and make copies
thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Borrower and at the
Administrative Agent’s or such Lender’s expense; provided, however, that when an
Event of Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice.

6.11Use of Proceeds.  The Borrower shall use the proceeds of the Loans for its
and its Subsidiaries’ working capital, capital expenditures, letters of credit
and acquisitions and repurchases by the Borrower of the Borrower's capital stock
and for other general corporate purposes of the Borrower and its Subsidiaries
not in contravention of any Law or of any Loan Document; provided, however, that
no portion of the proceeds of any Loan will be used in any manner prohibited by
Section 7.09.

6.12FCPA Policies and Procedures.  The Borrower shall maintain in effect
policies and procedures designed to promote and achieve compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with the Anti-Corruption Laws and Sanctions.

6.13Guaranty.  Each Loan Party shall, and shall cause each Subsidiary and each
other Person that is an existing or subsequent guarantor under the Revolving
Loan Documents (concurrently with such Person’s becoming a guarantor under the
Revolving Loan Documents) to become a Guarantor by (1) executing and delivering
to the Administrative Agent a counterpart of the Guaranty or such other document
as the Administrative Agent shall deem appropriate for such purpose and (2)
delivering to the Administrative Agent documents of the types referred to in
clauses (iii) and (iv) of Section 4.01(a) and favorable opinions of counsel to
such Person (which shall cover, among other things, the legality, validity,
binding effect and enforceability of the documentation referred to in clause
(1)), all in form, content and scope reasonably satisfactory to the
Administrative Agent. For the avoidance of doubt, no Loan Party or any
Subsidiary thereof is a Guarantor on the Closing Date.

ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, the Borrower covenants
and agrees with the Lenders that:

-48-

--------------------------------------------------------------------------------

 

7.01Liens.  The Borrower shall not, and shall not permit any Subsidiary to,
create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:

(a)Liens pursuant to any Loan Document;

(b)Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased,
and (iii) the direct or any contingent obligor with respect thereto is not
changed;

(c)Liens for Taxes or unpaid utilities not yet due or which are being contested
in good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP;

(d)carriers', warehousemen's, landlords’, mechanics', materialmen's, repairmen's
or other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 60 days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person;

(e)pledges or deposits in the ordinary course of business in connection with
workers' compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(f)deposits to secure the performance of bids, trade contracts and leases (other
than Indebtedness), statutory obligations, surety bonds (other than bonds
related to judgments or litigation), performance bonds and other obligations of
a like nature incurred in the ordinary course of business;

(g)easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

(h)(i) Liens securing purchase money obligations of the Borrower or Subsidiaries
of the Borrower, for fixed or capital assets acquired after the Closing Date, or
capital lease obligations of the Borrower or Subsidiaries of the Borrower,
provided that, with respect to Liens securing such purchase money or capital
lease obligations, (A) such Liens do not at any time encumber any property other
than the property financed or leased by such Indebtedness, (B) the Indebtedness
secured thereby does not exceed the cost or fair market value, whichever is
lower, of the property being acquired on the date of acquisition and (C) such
Liens attach to such property concurrently with or within 90 days after the
acquisition thereof, and (ii) Liens securing any refinancing of such
Indebtedness, provided that such Liens do not extend to additional property and
the amount of the Indebtedness is not increased; and provided further that the
aggregate outstanding principal amount of such Indebtedness described in this
clause (h) shall not exceed $50,000,000 at any time;

(i)Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h) or securing appeal or other surety bonds
related to such judgments;

(j)Liens arising in the ordinary course of business under Oil and Gas Agreements
to secure compliance with such agreements, provided that any such Lien referred
to in this clause are for claims which are not delinquent or which are being
contested in good faith by appropriate action and for

-49-

--------------------------------------------------------------------------------

 

which adequate reserves have been maintained in accordance with GAAP, and
provided, further, that any such Lien referred to in this clause does not
materially impair the use of the property covered by such Lien for the purposes
for which such property is held by the Borrower or any Subsidiary or materially
impair the value of such property subject thereto, and provided, further, that
such Liens are limited to property that is the subject of the relevant Oil and
Gas Agreement and any proceeds thereof;

(k)Liens created or incurred after the Closing Date existing (x) on assets at
the time of acquisition thereof or (y) at the time of acquisition or purchase by
the Borrower or any of its Subsidiaries of any business entity then owning such
assets, so long as such Liens were not incurred, extended or renewed in
contemplation of such acquisition or purchase; provided that (i) the Liens shall
attach solely to the assets acquired or purchased, (ii) such Lien shall not
apply to any other Property of the Borrower or any of its Subsidiaries, (iii)
such Lien shall secure only those obligations and liabilities, and only such
amounts, that it secures on the date of such acquisition and (iv) at the time of
the assumption of such debt and after giving effect thereto, no Default or Event
of Default would exist;

(l)Liens incurred in the ordinary course of business that constitute banker's
Liens, rights of set-off or similar rights and remedies as to deposit accounts
or other funds maintained with a depositary institution, whether arising by
operation of law or pursuant to contract; and

(m)Liens not otherwise permitted by this Section 7.01; provided that the
aggregate outstanding principal amount of Priority Debt at the time of and after
giving effect to such Lien under this clause, shall not exceed the greater of
(x) $500,000,000 and (y) 15% of Consolidated Net Tangible Assets.

7.02[Reserved]

7.03Indebtedness of Subsidiaries.  The Borrower shall not permit any
Non-Guarantor Subsidiary to create, incur, assume or suffer to exist any
Indebtedness, except:

(a)purchase money Indebtedness or capital lease obligations permitted by
Section 7.01(h);

(b)unsecured Indebtedness owed by any Subsidiary to the Borrower or to another
Subsidiary; and

(c)Indebtedness not otherwise permitted by this Section 7.03 and incurred and
outstanding under this clause (c) after giving effect thereto; provided that the
aggregate outstanding principal amount of Priority Debt shall not exceed, at the
time of incurrence, assumption or creation of such Indebtedness under this
clause (c), the greater of (x) $500,000,000 and (y) 15% of Consolidated Net
Tangible Assets.

7.04Fundamental Changes. The Borrower shall not (a) wind up, liquidate or
dissolve its affairs, (b) amalgamate or consolidate with, or merge into, any
other Person, or permit any other Person to amalgamate or consolidate with, or
merge into the Borrower, or (c) sell, lease or otherwise dispose of (or permit
any Subsidiary to sell, lease or otherwise dispose of), in one transaction or a
series of transactions, all or substantially all the assets of the Borrower and
its consolidated Subsidiaries (taken as a whole), provided that, the foregoing
shall not prohibit (x) any amalgamation, consolidation or merger of the Borrower
so long as (i) no Default has occurred and is continuing or would result
therefrom, and (ii) the Borrower is the surviving, resulting or continuing
Person in such merger, amalgamation or consolidation, or (y) the sale, lease or
disposal of assets between or among the Borrower and its consolidated
Subsidiaries.

-50-

--------------------------------------------------------------------------------

 

7.05Hedging Agreements.  The Borrower shall not, and shall not permit its
Subsidiaries to, enter into any Swap Contracts other than in the ordinary course
of business for the purpose of directly mitigating risks to which the Borrower
or its Subsidiaries are exposed in the conduct of their business and not for
purposes of speculation.

7.06Change in Nature of Business.  The Borrower shall not, and shall not permit
its Subsidiaries to, engage in any material line of business substantially
different from those lines of business conducted by the Borrower and its
Subsidiaries on the date hereof (including energy services) or any business
substantially related or incidental thereto.

7.07Transactions with Affiliates.  The Borrower shall not, and shall not permit
its Subsidiaries to, enter into any material transaction of any kind with any
Affiliate of the Borrower, whether or not in the ordinary course of business,
other than on fair and reasonable terms substantially as favorable to the
Borrower or such Subsidiary as would be obtainable by the Borrower or such
Subsidiary at the time in a comparable arm's length transaction with a Person
other than an Affiliate, except that the foregoing shall not apply to
transactions among the Borrower and one or more of its Subsidiaries, or between
or among the Borrower's Subsidiaries.

7.08Burdensome Agreements.  The Borrower shall not, and shall not permit its
Subsidiaries to, enter into any Contractual Obligation (other than this
Agreement, any other Loan Document, the Revolving Credit Agreement, or any other
Revolving Loan Document) that limits the ability of any Subsidiary to pay
dividends or make other payments or distributions to the Borrower or any
Guarantor or to otherwise transfer property to the Borrower or any Guarantor,
except restrictions that could not reasonably be expected to impair the
Borrower's ability to repay the Obligations as and when due.

7.09Use of Proceeds.  The Borrower shall not, and shall not permit its
Subsidiaries to,

(a)use the proceeds of any Loan, whether directly or indirectly to purchase or
carry margin stock (within the meaning of Regulation U of the FRB) or to extend
credit to others for the purpose of purchasing or carrying margin stock or to
refund indebtedness originally incurred for such purpose; or

(b)directly or indirectly, use the proceeds of any Loan, or lend, contribute or
otherwise make available such proceeds to any Subsidiary, joint venture partner
or other Person (i) to fund any activities or business of, or with, any Person,
or in any country or territory that, at the time of such funding, is, or whose
government is, the subject of any Sanction, (ii) in any other manner that would
result in a violation of any Sanction applicable to any party hereto, or (iii)
in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws.

7.10Financial Covenant. The Borrower shall not permit the Debt to Capitalization
Ratio as of, and determined as of, the last day of each fiscal quarter and
expressed as a percentage, to exceed 50%.

7.11Restricted Payments.  The Borrower shall not, and shall not permit its
Subsidiaries to, declare or pay any dividend on, or make any payment or other
distribution on account of, or purchase, redeem, retire or otherwise acquire
(directly or indirectly), or set apart assets for a sinking or other analogous
fund for the purchase, redemption, retirement or other acquisition of, any class
of Equity Interests of any Loan Party or any Subsidiary thereof, or make any
distribution of cash, property or assets to the holders of shares of any Equity
Interests of any Loan Party or any Subsidiary thereof (all of the foregoing, the
“Restricted Payments”); provided that: (a) any Subsidiary of the Borrower may
make Restricted Payments to the Borrower or any other Loan Party;  (b)
Subsidiaries that are not Loan Parties

-51-

--------------------------------------------------------------------------------

 

may make Restricted Payments to other Subsidiaries that are not Loan Parties;
and (c) the Borrower may declare and make (and each Subsidiary of the Borrower
may declare and make to enable the Borrower to do the same) Restricted Payments
so long as (i) no Default or Event of Default has occurred and is continuing or
would result therefrom, and (ii) either (A) immediately before and immediately
after giving effect to such Restricted Payment, the Pro Forma Debt Service
Coverage Ratio is greater than or equal to 1.50 to 1.00, or (B) immediately
before and immediately after giving effect to such Restricted Payment (or if a
public announcement has been made declaring such Restricted Payment, then at the
time such public announcement is made), the Borrower’s Debt Rating is at least
BBB- by S&P or Baa3 by Moody’s.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01Events of Default.  Any of the following shall constitute an “Event of
Default”:

(a)Non-Payment.  The Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan, or (ii)
within three days after the same becomes due, any interest on any Loan, or any
fee due hereunder, or (iii) within five days after the same becomes due, any
other amount payable hereunder or under any other Loan Document; or

(b)Specific Covenants.  The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Sections 6.03(a), 6.05(a), or 6.11, or
Article VII; or

(c)Other Defaults.  Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after delivery of written notice thereof to the Borrower
from the Administrative Agent acting on the instructions of any Lender; or

(d)Representations and Warranties.  Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
when made or deemed made; or

(e)Cross-Default.  (i) The Borrower or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee described in the foregoing clause (A), or contained in any instrument
or agreement evidencing, securing or relating thereto, or any other event
occurs, the effect of which default or other event is to cause, or to permit the
holder or holders of such Indebtedness or the beneficiary or beneficiaries of
such Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which the Borrower or any Subsidiary
is the Defaulting Party (as defined in such

-52-

--------------------------------------------------------------------------------

 

Swap Contract) or (B) any Termination Event (as defined in such Swap Contract)
under such Swap Contract as to which the Borrower or any Subsidiary is an
Affected Party (as defined in such Swap Contract) and, in either event, the Swap
Termination Value owed by the Borrower or such Subsidiary as a result thereof is
greater than the Threshold Amount; or

(f)Insolvency Proceedings, Etc.  Any Loan Party or any of its Subsidiaries
(other than an Immaterial Subsidiary) institutes or consents to the institution
of any proceeding under any Debtor Relief Law, or makes an assignment for the
benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, or similar officer for it
or for all or any material part of its property; or any receiver, trustee,
custodian, conservator, liquidator, or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or the Borrower or any of its Subsidiaries shall take any corporate,
partnership or company action in furtherance of the foregoing; or

(g)Inability to Pay Debts; Attachment.  (i) The Borrower or any Subsidiary
(other than an Immaterial Subsidiary) becomes unable or admits in writing its
inability or fails generally to pay its debts as they become due, or (ii) any
writ or warrant of attachment or execution or similar process is issued or
levied against all or any property of such Person if such property is a material
part of the property of the Borrower and its Subsidiaries taken as a whole and
is not released, vacated or fully bonded within 30 days after its issue or levy;
or

(h)Judgments.  There is entered against the Borrower or any Subsidiary (i) a
final judgment or order for the payment of money in an aggregate amount
exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage), or
(ii) any one or more non-monetary final judgments that have, or could reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) the same shall remain undischarged for a
period of 20 consecutive days during which a stay of enforcement of such
judgment, by reason of a pending appeal or otherwise, is not in effect; or

(i)ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

(j)Invalidity of Loan Documents.  Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect; or any Loan Party or any other Person contests
in any manner the validity or enforceability of any Loan Document; or any Loan
Party denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document; or

(k)Change of Control.  There occurs any Change of Control.

-53-

--------------------------------------------------------------------------------

 

8.02Remedies Upon Event of Default.  If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a)declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitments shall be terminated;

(b)declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest, notice of intent to accelerate, notice of
acceleration, or other notice of any kind, all of which are hereby expressly
waived by the Borrower; and

(c)exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable,
without further act of the Administrative Agent or any Lender.

8.03Application of Funds.  After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable as set forth in the proviso to Section 8.02), any amounts received on
account of the Obligations shall be applied by the Administrative Agent in the
following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders and amounts payable under Article III), ratably among them in proportion
to the amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and Guaranteed Obligations in respect of Lender Interest
Rate Swap Contracts (based on the Swap Termination Values thereof), ratably
among the Lenders and the counterparties to such Lender Interest Rate Swap
Contracts, in proportion to the respective amounts described in this clause
Fourth held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

-54-

--------------------------------------------------------------------------------

 

ARTICLE IX

ADMINISTRATIVE AGENT

9.01Appointment and Authority.  Each of the Lenders hereby irrevocably appoints
Wells Fargo to act on its behalf as the Administrative Agent hereunder and under
the other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this Article
are solely for the benefit of the Administrative Agent and the Lenders, and
neither the Borrower nor any other Loan Party shall have rights as a third party
beneficiary of any of such provisions.

9.02Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

9.03Exculpatory Provisions.  The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents.  Without limiting the generality of the foregoing, the Administrative
Agent:

(a)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower or
a Lender.

-55-

--------------------------------------------------------------------------------

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon.  In determining compliance with any condition hereunder to
the making of a Loan, that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

9.05Delegation of Duties.  The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the term loan facility provided
for herein as well as activities as Administrative Agent.

9.06Resignation of Administrative Agent.  The Administrative Agent may at any
time give notice of its resignation to the Lenders and the Borrower.  Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with the Borrower, to appoint a successor, which shall be
a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States.  If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that if the Administrative Agent shall notify the Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (1) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents (except that
in the case of any collateral security held by the Administrative Agent on
behalf of the Lenders under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section.  Upon the acceptance of a successor's
appointment as Administrative Agent hereunder,

-56-

--------------------------------------------------------------------------------

 

such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or retired) Administrative Agent,
and the retiring Administrative Agent shall be discharged from all of its duties
and obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section).  The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring Administrative Agent's resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 10.04
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.

9.07Non-Reliance on Administrative Agent and Other Lenders.  Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

9.08No Other Duties, Etc.  Anything herein to the contrary notwithstanding, none
of the Arrangers or agents, if any, listed on the cover page hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent or a Lender hereunder.

9.09Administrative Agent May File Proofs of Claim.  In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Loan Party, the Administrative Agent (irrespective of whether the principal
of any Loan shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.09 and 10.04) allowed in such judicial
proceeding; and

(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.

-57-

--------------------------------------------------------------------------------

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

9.10Guaranty Matters.  The Lenders irrevocably authorize the Administrative
Agent to release and discharge any Guarantor from its obligations under the
Guaranty (a) if, at the Administrative Agent’s option and in its discretion,
such Person (i) ceases to be a Subsidiary as a result of a transaction permitted
hereunder, (ii) ceases to be a guarantor of all other Indebtedness of the
Borrower or (iii) is released and discharged as otherwise agreed by the Required
Lenders or all Lenders, as the case may be or (b) upon delivery by the Borrower
by to the Administrative Agent of a certificate stating that after giving effect
to the release of the Guarantor, the outstanding principal amount of Priority
Debt shall not exceed, the greater of (x) $500,000,000 and (y) 15% of
Consolidated Net Tangible Assets (and the delivery of such certificate is deemed
to be a representation and warranty by the Borrower under this Agreement of the
statements made therein).  

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent's authority to release any Guarantor
from its obligations under the Guaranty pursuant to this Section 9.10.

9.11Certain ERISA Matters.

(a)Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and the Arrangers and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:

(i)such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans or the Commitments,

(ii)the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,

(iii)(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Commitments
and this Agreement, (C) the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement, or

-58-

--------------------------------------------------------------------------------

 

(iv)such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.

(b)In addition, unless sub-clause (i) in the immediately preceding clause (a) is
true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and the Arrangers and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Loan Party, that none of the Administrative Agent or any Arranger or any of
their respective Affiliates is a fiduciary with respect to the assets of such
Lender (including in connection with the reservation or exercise of any rights
by the Administrative Agent under this Agreement, any Loan Document or any
documents related to hereto or thereto).

ARTICLE X

MISCELLANEOUS

10.01Amendments, Etc.  No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Borrower or
any other Loan Party therefrom, shall be effective unless in writing signed by
the Required Lenders and the Borrower or the applicable Loan Party, as the case
may be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:

(a)waive any condition set forth in Article IV without the written consent of
each Lender;

(b)extend or increase any Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(c)postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to the Lenders (or any
of them) hereunder or under any other Loan Document without the written consent
of each Lender directly affected thereby;

(d)reduce the principal of, or the rate of interest specified herein on, any
Loan (subject to clause (iv) of the second proviso to this Section 10.01 and the
proviso in this clause (d)), or (subject to clause (iv) of the second proviso to
this Section 10.01 and to the proviso in this clause (d)) any fees or other
amounts payable hereunder or under any other Loan Document without the written
consent of each Lender directly affected thereby; provided, however, that only
the consent of the Required Lenders shall be necessary (i) to amend the
definition of “Default Rate” or (ii) to amend any financial covenant hereunder
(or any defined term used therein) even if the effect of such amendment would be
to reduce the rate of interest on any Loan or to reduce any fee payable
hereunder;

(e)change Section 2.04, Section 2.05, Section 2.13 or Section 8.03 in a manner
that would alter the pro rata sharing of payments required thereby without the
written consent of each Lender;

(f)change any provision of this Section 10.01 or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to

-59-

--------------------------------------------------------------------------------

 

amend, waive or otherwise modify any rights hereunder or make any determination
or grant any consent hereunder, without the written consent of each Lender; or

(g)release all or substantially all of the Guarantors from the Guaranty (other
than as permitted by the Loan Documents) without the written consent of each
Lender;

and, provided, further, that (i) no amendment, waiver or consent shall, unless
in writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; (ii) Section 10.06(g) may not be
amended, waived or otherwise modified without the consent of each Granting
Lender all or any part of whose Loans are being funded by an SPC at the time of
such amendment, waiver or other modification; (iii) the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto; (iv) the Administrative Agent may, without the consent
of any Lender, enter into amendments or modifications to this Agreement or any
of the other Loan Documents or to enter into additional Loan Documents as the
Administrative Agent reasonably deems appropriate in order to implement any
Benchmark Replacement or otherwise effectuate the terms of Section 3.03(b) in
accordance with the terms of Section 3.03(b) and (v) no amendment, waiver or
consent to any Loan Document shall amend, modify or waive this Agreement
(including, without limitation, Section 8.03 hereof) or any other Loan Document
so as to alter the ratable treatment of Obligations arising under the Loan
Documents and Guaranteed Obligations arising under Lender Interest Rate Swap
Contracts or the definition of “Lender Interest Rate Swap Contract”, “Swap
Contract” or “Guaranteed Obligations”, in each case in a manner adverse to any
counterparty to a Lender Interest Rate Swap Contract without the written consent
of such counterparty.  Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitments of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender.

Notwithstanding anything in this Agreement to the contrary, each Lender hereby
irrevocably authorizes the Administrative Agent on its behalf, and without
further consent (but with the consent of the Borrower and the Administrative
Agent), to enter into amendments or modifications to this Agreement (including,
without limitation, amendments to this Section 10.01) or any of the other Loan
Documents or to enter into additional Loan Documents as the Administrative Agent
reasonably deems appropriate in order to (A) amend and restate this Agreement
if, upon giving effect to such amendment and restatement, such Lender shall no
longer be a party to this Agreement (as so amended and restated), the
Commitments of such Lender shall have terminated, such Lender shall have no
other commitment or other obligation hereunder and shall have been paid in full
all principal, interest and other amounts owing to it or accrued for its account
under this Agreement so long as such amendment or modification does not result
in any increase in the amount of any Lender’s Commitment or any increase in any
Lender’s Applicable Percentage, in each case, without the written consent of
such affected Lender, or (B) to cure any obvious error or any ambiguity,
omission, defect or inconsistency of a technical nature, so long as (1) such
amendment does not adversely affect the rights of any Lender or (ii) the Lenders
shall have received at least five (5) Business Days’ prior written notice
thereof and the Administrative Agent shall not have received, within five (5)
Business Days of the date of such notice to the Lenders, a written notice from
the Required Lenders stating that the Required Lenders object to such amendment.

 

10.02Notices; Effectiveness; Electronic Communication.

-60-

--------------------------------------------------------------------------------

 

(a)Notices Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in Section
10.02(b)), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier as follows, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:

(i)if to the Borrower or the Administrative Agent, to the address, telecopier
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02; and

(ii)if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).  Notices delivered through electronic communications, to the extent
provided in Section 10.02(b), shall be effective as provided therein.

(b)Electronic Communications.  Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including e
mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication.  The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender's receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c)Change of Address, Etc.  Each of the Borrower and the Administrative Agent
may change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto.  Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent.

(d)Reliance by Administrative Agent and Lenders.  The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Loan Notices) purportedly given by or on behalf of the Borrower even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof.  The

-61-

--------------------------------------------------------------------------------

 

Borrower shall indemnify the Administrative Agent, each Lender and the Related
Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrower.  All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

10.03No Waiver; Cumulative Remedies.  No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

10.04Expenses; Indemnity; Damage Waiver.

(a)Costs and Expenses.  The Borrower shall pay (i) all reasonable and documented
out of pocket expenses incurred by the Administrative Agent and its Affiliates
(provided that the Borrower shall only be required to pay the reasonable and
documented fees, charges and disbursements of a single outside counsel to the
Administrative Agent and the Lenders (which as of the Closing Date is Bracewell
LLP)), in connection with the syndication of the term loan facility provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all out of pocket
expenses incurred by the Administrative Agent or any Lender (including the fees,
charges and disbursements of any counsel for the Administrative Agent or any
Lender), in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with the Loans made, including
all such out of pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans; provided that the Borrower shall not be
required to pay out of pocket expenses incurred by a Defaulting Lender
(including the fees, charges and disbursements of any counsel for such
Defaulting Lender), if such expenses are attributable to such Lender being a
Defaulting Lender.

(b)Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee),
incurred by any Indemnitee or asserted against any Indemnitee by any third party
or by the Borrower or any other Loan Party arising out of, in connection with,
or as a result of (i) the syndication of the term loan facility provided for
herein, the preparation, negotiation execution or delivery of this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder or the consummation of the transactions contemplated
hereby or thereby, (ii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iii) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto, in all cases, whether or not caused by or
arising, in whole or in part, out of the comparative, contributory or sole
negligence of the Indemnitee; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent

-62-

--------------------------------------------------------------------------------

 

jurisdiction by final and non-appealable judgment to have resulted from (A) the
gross negligence or willful misconduct of such Indemnitee, (B) a breach in bad
faith of an obligation under a Loan Document in any material respect by such
Indemnitee, or (C) a proceeding solely between or among Indemnitees that does
not involve any action or omission by the Borrower, any other Loan Party, or any
Affiliate of any of the foregoing other than claims against any of the
Administrative Agent, any Lender or any Affiliate of any of the foregoing in
fulfilling its role as the Administrative Agent, an arranger, an agent or any
similar role under this Agreement.  This Section 10.04(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, damages, etc.
arising from any non-Tax claim.

(c)Reimbursement by Lenders.  To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof) or any Related Party of any of the foregoing, but without limiting the
Borrower's payment obligations with respect thereto, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent) or such
Related Party, as the case may be, such Lender's Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) in its capacity as such, or against any Related Party of any of
the foregoing acting for the Administrative Agent (or any such sub-agent) in
connection with such capacity.  The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).

(d)Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
applicable law, no party hereto shall assert, and each party hereto hereby
waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or the use of
the proceeds thereof; provided that, for the avoidance of doubt, nothing
contained in this clause (d) shall limit the obligations of the Loan Parties set
forth in Section 10.04(b) to the extent such indirect, consequential or punitive
damages are included in any claim in connection with which an Indemnitee is
otherwise entitled to indemnification hereunder.  No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

(e)Payments.  All amounts due under this Section shall be payable not later than
ten (10) Business Days after demand therefor.

(f)Survival.  The agreements in this Section shall survive the resignation of
the Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.

10.05Payments Set Aside.  To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or

-63-

--------------------------------------------------------------------------------

 

such setoff had not occurred, and (b) each Lender severally agrees to pay to the
Administrative Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in
effect.  The obligations of the Lenders under clause (b) of the preceding
sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

10.06Successors and Assigns.

(a)Successors and Assigns Generally.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an Eligible Assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section, (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection (e)
of this Section, or (iv) to an SPC in accordance with the provisions of
subsection (g) of this Section (and any other attempted assignment or transfer
by any party hereto shall be null and void).  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.  

(b)Assignments by Lenders.  Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitments and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

(i)Minimum Amounts.

(A)in the case of an assignment of the entire remaining amount of the assigning
Lender's Commitment and the Loans at the time owing to it hereunder or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and

(B)in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitments (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the applicable Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000, unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an assignee group and concurrent assignments from
members of an assignee group to a single Eligible Assignee (or to an Eligible
Assignee and members of its assignee group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;

-64-

--------------------------------------------------------------------------------

 

(ii)Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender's rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;

(iii)Required Consents.  No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A)the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; and

(B)the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments to any Person that is not
a Lender or an Affiliate of such Lender or an Approved Fund with respect to such
Lender.

(iv)Assignment and Assumption.  The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment.  The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v)No Assignment to Borrower or Defaulting Lender.  No such assignment shall be
made (A) to the Borrower or any of the Borrower’s Affiliates or Subsidiaries or
(B) to any Defaulting Lender or any of its Affiliates or Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B).

(vi)No Assignment to Natural Persons.  No such assignment shall be made to a
natural person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender's rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

(c)Register.  The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at the Administrative
Agent's Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be

-65-

--------------------------------------------------------------------------------

 

presumed correct, and the Borrower, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary.  In addition, the Administrative Agent will maintain on
the Register information regarding the designation by the Administrative Agent
of, and revocation of any such designation, any Lender known to the
Administrative Agent as being a Defaulting Lender.  The Register shall be
available for inspection by the Borrower at any reasonable time and from time to
time upon reasonable prior notice.  In addition, at any time that a request for
a consent for a material or substantive change to the Loan Documents is pending,
any Lender wishing to consult with other Lenders in connection therewith may
request and receive from the Administrative Agent a copy of the Register.  Upon
its receipt of an Assignment and Assumption executed in conformity with the
provisions of this Section 10.06, and payment to it of all fees due and payable
with respect thereto, the Administrative Agent shall accept such Assignment and
Assumption and record it in the Register.  The Borrower hereby agrees that the
Administrative Agent acting as its non-fiduciary agent solely for the purpose
set forth above in this clause (c), shall not subject the Administrative Agent
to any fiduciary or other implied duties, all of which are hereby waived by the
Borrower.

(d)Participations.  Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of, a natural person or
the Borrower or any of the Borrower's Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender's rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender's obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent, the Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender's
rights and obligations under this Agreement.  

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05
(subject to the requirements and limitations therein, including the requirements
under Section 3.01(g) (it being understood that the documentation required under
Section 3.01(g) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section; provided that such Participant (A)
agrees to be subject to the provisions of 3.06(b) as if it were an assignee
under paragraph (b) of this Section; and (B) shall not be entitled to receive
any greater payment under Section 3.01 or 3.04, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.  Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions 3.06(b) with respect to any
Participant.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.  Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant in such Lender’s Loans and
the principal amounts (and stated interest) of each Participant’s interest in
such Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant's

-66-

--------------------------------------------------------------------------------

 

interest in any Commitments, Loans or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.  The
Borrower hereby agrees that each Lender acting as its non-fiduciary agent solely
for the purpose set forth above in this clause (d), shall not subject such
Lender to any fiduciary or other implied duties, all of which are hereby waived
by the Borrower.

(e)Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(f)Electronic Execution of Assignments.  The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

(g)Special Purpose Funding Vehicles.  Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Borrower (an “SPC”) the
option to provide all or any part of any Loan that such Granting Lender would
otherwise be obligated to make pursuant to this Agreement; provided that (i)
nothing herein shall constitute a commitment by any SPC to fund any Loan, and
(ii) if an SPC elects not to exercise such option or otherwise fails to make all
or any part of such Loan, the Granting Lender shall be obligated to make such
Loan pursuant to the terms hereof or, if it fails to do so, to make such payment
to the Administrative Agent as is required under Section 2.12(b)(ii).  Each
party hereto hereby agrees that (i) neither the grant to any SPC nor the
exercise by any SPC of such option shall increase the costs or expenses or
otherwise increase or change the obligations of the Borrower under this
Agreement (including its obligations under Section 3.04), (ii) no SPC shall be
liable for any indemnity or similar payment obligation under this Agreement for
which a Lender would be liable, and (iii) the Granting Lender shall for all
purposes, including the approval of any amendment, waiver or other modification
of any provision of any Loan Document, remain the lender of record
hereunder.  The making of a Loan by an SPC hereunder shall utilize the
applicable Commitment of the Granting Lender to the same extent, and as if, such
Loan were made by such Granting Lender.  In furtherance of the foregoing, each
party hereto hereby agrees (which agreement shall survive the termination of
this Agreement) that, prior to the date that is one year and one day after the
payment in full of all outstanding commercial paper or other senior debt of any
SPC, it will not institute against, or join any other Person in instituting
against, such SPC any bankruptcy, reorganization, arrangement, insolvency, or
liquidation proceeding under the laws of the United States or any State
thereof.  Notwithstanding anything to the contrary contained herein, any SPC may
(i) with notice to, but without prior consent of the Borrower and the
Administrative Agent and without paying any processing fee therefor, assign all
or any portion of its right to receive payment with respect to any Loan to the
Granting Lender and (ii) disclose on a confidential basis any non-public

-67-

--------------------------------------------------------------------------------

 

information relating to its funding of Loans to any rating agency, commercial
paper dealer or provider of any surety or Guarantee or credit or liquidity
enhancement to such SPC.  

10.07Treatment of Certain Information; Confidentiality.

(a)Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (i) to its Affiliates and to its and its Affiliates' respective
partners, directors, officers, employees, agents, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (ii) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (iii)
to the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (iv) to any other party hereto, (v) in connection with
the exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (vi) subject to an agreement
containing provisions substantially the same as those of this Section, to (A)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (B) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations, (vii) with the consent of the
Borrower or (viii) to the extent such Information (X) becomes publicly available
other than as a result of a breach of this Section or (Y) becomes available to
the Administrative Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower.  

For purposes of this Section 10.07(a), “Information” means all information
received from the Borrower or any Subsidiary relating to the Borrower or any
Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary,
provided that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

(b)The Borrower agrees that the Fee Letter and any commitment letter executed in
connection herewith are confidential, and agrees not to disclose any information
contained in any such letter except upon the terms therein set forth.

10.08Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of the Borrower or any other
Loan Party against any and all of the obligations of the Borrower or such Loan
Party now or hereafter existing under this Agreement or any other Loan Document
to such Lender or its Affiliates, irrespective of whether or not such Lender or
its Affiliates shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower or such Loan Party may be
contingent or unmatured or are owed to a branch or office of such Lender or such
Affiliate different from the branch or office holding such deposit or obligated
on such indebtedness; provided that in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further

-68-

--------------------------------------------------------------------------------

 

application in accordance with the provisions of Section 2.16 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the Lenders
and each Loan Party as herein provided, and (y) such Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff.  The rights of each Lender and its Affiliates
under this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender or its Affiliates may have.  Each Lender
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application, provided that the failure to give such notice shall
not affect the validity of such setoff and application.

10.09Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower.  In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

To the extent that the interest rate laws of the State of Texas are applicable
to the Loans for purposes of determining the “maximum rate” or the “maximum
amount,” then those terms mean the “weekly ceiling” from time to time in effect
under Texas Finance Code § 303.001, as limited by Texas Finance Code § 303.009,
and, to the extent that this Agreement is deemed an open end account as such
term is defined in Texas Finance Code Section 301.002(a)(14), the Lenders retain
the right to modify the interest rate in accordance with applicable law.

10.10Counterparts; Integration; Effectiveness.  This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.  Subject to Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto.  Delivery of an executed counterpart of a signature
page of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.

10.11Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Loan, and shall continue in full force and effect
as long as any Loan or any other Obligation hereunder shall remain unpaid or
unsatisfied.

10.12Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining

-69-

--------------------------------------------------------------------------------

 

provisions of this Agreement and the other Loan Documents shall not be affected
or impaired thereby and (b) the parties shall endeavor in good faith
negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

10.13Defaulting Lenders.  

(a)If any Lender requests compensation under Section 3.04, or if the Borrower is
required to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
or if any Lender is a Defaulting Lender, then (y) the Borrower may, upon notice
to such Lender and the Administrative Agent, and (z) in the case of a Defaulting
Lender, the Administrative Agent may, upon notice to such Lender and the
Borrower, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 10.06), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

(i)other than an assignment required by the Administrative Agent, and unless
paid by the assignee or waived by the Administrative Agent, the Borrower shall
have paid to the Administrative Agent the assignment fee specified in
Section 10.06(b);

(ii)such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05 and subject to Section 2.16) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts);

(iii)in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(iv)such assignment does not violate applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower or the Administrative Agent to require such
assignment and delegation cease to apply.  If the Borrower and the
Administrative Agent agree in writing that a Lender is no longer a Defaulting
Lender, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth, that Lender will, to the extent applicable, purchase at par that portion
of the Outstanding Amount of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans to be held
pro rata by the Lenders in accordance with the Commitments (without giving
effect to Section 2.16(a)(iv)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of any Loan Party while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

(b)If a Lender is a Defaulting Lender and upon the prior written consent of the
Administrative Agent and the other Lenders (in each case which consent shall not
be unreasonably

-70-

--------------------------------------------------------------------------------

 

withheld, conditioned or delayed), then the Borrower shall have the right to
remove such Defaulting Lender as a party to this Agreement, and the Borrower
may, upon notice to such Defaulting Lender and the Administrative Agent and so
long as no Default has occurred and is continuing, remove such Defaulting Lender
by terminating such Defaulting Lender's Commitment.  The Borrower shall (i) pay
in full all principal, interest, fees and other amounts owing to such Defaulting
Lender through the date of termination, subject to Section 2.16, and
(ii) release such Defaulting Lender from its obligations under the Loan
Documents.  The Administrative Agent shall distribute an amended Schedule 2.01,
which shall be deemed incorporated into this Agreement, to reflect the removal
of the Defaulting Lender and termination of its respective Commitment.  The
removal of a Defaulting Lender and the termination of such Lender's Commitment
shall not increase or decrease any other Lender's Commitment which shall
continue in effect notwithstanding such removal of the Defaulting Lender.

(c)Notwithstanding any provision of this Agreement to the contrary, if any
Lender becomes a Defaulting Lender, then the Commitments and Loans of such
Defaulting Lender shall not be included in determining whether all Lenders or
the Required Lenders have taken or may take any action hereunder (including any
consent to any amendment or waiver pursuant to Section 10.01 hereof), provided
that any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender which affects such Defaulting Lender shall require the
consent of such Defaulting Lender.

10.14Governing Law; Jurisdiction; Etc.

(a)GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK; PROVIDED THAT THE
ADMINISTRATIVE AGENT AND EACH LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER
APPLICABLE FEDERAL LAW.

(b)SUBMISSION TO JURISDICTION.  THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK CITY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL
COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR
IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT
OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN
PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c)WAIVER OF VENUE.  THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR

-71-

--------------------------------------------------------------------------------

 

RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO
IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

(d)SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16USA PATRIOT Act Notice.  Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”), it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender or
the Administrative Agent, as applicable, to identify the Borrower in accordance
with the Act.

10.17ENTIRE AGREEMENT.  THIS WRITTEN AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

10.18No Advisory or Fiduciary Responsibility.

(a)In connection with all aspects of each transaction contemplated hereby, each
Loan Party acknowledges and agrees, and acknowledges its Subsidiaries’
understanding, that (i) the term loan facility provided for hereunder and any
related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the
Borrower and its Affiliates, on the one hand, and the Administrative Agent, the
Arrangers and the Lenders, on the other hand, and the Borrower is capable of
evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents (including any amendment, waiver or other modification hereof or
thereof), (ii) in connection with the process leading to such transaction, each
of the Administrative Agent, the Arrangers and the Lenders is and has been
acting solely as a principal and is not the financial advisor, agent or
fiduciary, for the Borrower or any of its

-72-

--------------------------------------------------------------------------------

 

Affiliates, stockholders, creditors or employees or any other Person, (iii) none
of the Administrative Agent, the Arrangers or the Lenders has assumed or will
assume an advisory, agency or fiduciary responsibility in favor of the Borrower
with respect to any of the transactions contemplated hereby or the process
leading thereto, including with respect to any amendment, waiver or other
modification hereof or of any other Loan Document (irrespective of whether any
Arranger or Lender has advised or is currently advising the Borrower or any of
its Affiliates on other matters) and none of the Administrative Agent, the
Arrangers or the Lenders has any obligation to the Borrower or any of its
Affiliates with respect to the financing transactions contemplated hereby except
those obligations expressly set forth herein and in the other Loan Documents,
(iv) the Arrangers and the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ
from, and may conflict with, those of the Borrower and its Affiliates, and none
of the Administrative Agent, the Arrangers or the Lenders has any obligation to
disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship and (v) the Administrative Agent, the Arrangers and the Lenders
have not provided and will not provide any legal, accounting, regulatory or tax
advice with respect to any of the transactions contemplated hereby (including
any amendment, waiver or other modification hereof or of any other Loan
Document) and the Loan Parties have consulted their own legal, accounting,
regulatory and tax advisors to the extent they have deemed appropriate.

(b)Each Loan Party acknowledges and agrees that each Lender, each Arranger and
any Affiliate thereof may lend money to, invest in, and generally engage in any
kind of business with, any of the Borrower, any Affiliate thereof or any other
person or entity that may do business with or own securities of any of the
foregoing, all as if such Lender, Arranger or Affiliate thereof were not a
Lender, Arranger or an Affiliate thereof (or an agent or any other person with
any similar role under the term loan facility provided for herein) and without
any duty to account therefor to any other Lender, the Arrangers, the Borrower or
any Affiliate of the foregoing.  Each Lender, each Arranger and any Affiliate
thereof may accept fees and other consideration from the Borrower or any
Affiliate thereof for services in connection with this Agreement, the term loan
facility provided for herein or otherwise without having to account for the same
to any other Lender, any other Arranger, the Borrower or any Affiliate of the
foregoing.

10.19Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b)the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

-73-

--------------------------------------------------------------------------------

 

(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

10.20Acknowledgement Regarding Any Supported QFCs.  To the extent that the Loan
Documents provide support, through a guarantee or otherwise, for any agreement
or instrument that is a QFC (such support, “QFC Credit Support” and each such
QFC, a “Supported QFC”), the parties acknowledge and agree as follows with
respect to the resolution power of the Federal Deposit Insurance Corporation
under the Federal Deposit Insurance Act and Title II of the Dodd-Frank Wall
Street Reform and Consumer Protection Act (together with the regulations
promulgated thereunder, the “U.S. Special Resolution Regimes”) in respect of
such Supported QFC and QFC Credit Support (with the provisions below applicable
notwithstanding that the Loan Documents and any Supported QFC may in fact be
stated to be governed by the laws of the State of New York and/or of the United
States or any other state of the United States):

(a)In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in Property) were governed by the laws of the United
States or a state of the United States.  In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States.  Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

(b)As used in this Section 10.20, the following terms have the following
meanings:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Covered Entity” means any of the following:

 

(i)

a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

 

(ii)

a “covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or

 

(iii)

a “covered FSI” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

-74-

--------------------------------------------------------------------------------

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. § 5390(c)(8)(D).

[Signature pages follow.]




-75-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized effective as of the
Closing Date.

BORROWER:

PATTERSON-UTI ENERGY, INC.
a Delaware corporation

 

By:   /s/ C. Andrew Smith

Name: C. Andrew Smith

Title: Executive Vice President and Chief Financial Officer

 

 

 

 




-76-

--------------------------------------------------------------------------------

 



WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent and a Lender

 

By:   /s/ Robert Corder

Name: Robert Corder

Title: Director

 

 

 




-77-

--------------------------------------------------------------------------------

 

U.S. BANK NATIONAL ASSOCIATION,
as a Lender

 

By:   /s/ Patrick Jeffrey

Name: Patrick Jeffrey

Title: Vice President

 

 

-78-

--------------------------------------------------------------------------------

 

 

 

SCHEDULE 2.01

COMMITMENTS

AND APPLICABLE PERCENTAGES

Lender

Commitment

Initial Applicable Percentage

Wells Fargo Bank, National Association

$75,000,000.00

50.000000000%

U.S. Bank National Association

$75,000,000.00

50.000000000%

Total

$150,000,000.00

100.000000000%

 




Exhibit A

--------------------------------------------------------------------------------

 

EXHIBIT A

FORM OF LOAN NOTICE

Date:  ___________, _____

To:Wells Fargo Bank, National Association, as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Term Loan Agreement, dated as of August 22,
2019 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Loan Agreement;” the terms defined therein being
used herein as therein defined), among Patterson-UTI Energy, Inc., a Delaware
corporation (the “Borrower”), the Lenders from time to time party thereto, and
Wells Fargo Bank, National Association, as Administrative Agent.

 

The undersigned hereby requests (select one):

 

☐  a Borrowing   ☐  a conversion of Loans   ☐  a continuation of Eurodollar Rate
Loans

1.On _______________________________ (a Business Day).

 

2.In the amount of $_________________.

 

 

3.

Comprised of ____________________.[Type of Loan requested]

 

4.For Eurodollar Rate Loans:  with an Interest Period of _______ months.

 

 

The Borrowing, if any, requested herein complies with the proviso to the first
sentence of Section 2.01 of the Loan Agreement.

 

PATTERSON-UTI ENERGY, INC.,

a Delaware corporation, as the Borrower

 

 

By:

Name:

Title:

 

 

 

Exhibit A

--------------------------------------------------------------------------------

 

EXHIBIT B

FORM OF NOTE

_______________, 2019

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
_____________________ or permitted and registered assigns (the “Lender”), in
accordance with the provisions of the Loan Agreement (as hereinafter defined),
the principal amount of each Loan from time to time made by the Lender to the
Borrower under that certain Term Loan Agreement dated as of August 22, 2019 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Loan Agreement;” the terms defined therein being used herein
as therein defined), among the Borrower, the Lenders from time to time party
thereto, and Wells Fargo Bank, National Association, as Administrative Agent (in
such capacity, the “Administrative Agent”).

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Loan Agreement.  All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in Dollars in immediately available funds at the
Administrative Agent's Office.  If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Loan Agreement.

This Note is one of the Notes referred to in the Loan Agreement, is entitled to
the benefits thereof and may be prepaid in whole or in part subject to the terms
and conditions provided therein.  This Note is also entitled to the benefits of
the Guaranty.  Upon the occurrence and continuation of one or more of the Events
of Default specified in the Loan Agreement, all amounts then remaining unpaid on
this Note shall become, or may be declared to be, immediately due and payable
all as provided in the Loan Agreement.  Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender and
by the Administrative Agent in the ordinary course of business. The Lender may
also attach schedules to this Note and endorse thereon the date, Type, amount
and maturity of its Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, notice of intent to
accelerate, notice of acceleration, demand, dishonor and non-payment of this
Note.

The terms of Section 10.09 of the Loan Agreement are incorporated herein as
fully as if set forth herein.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK; PROVIDED THAT EACH OF THE ADMINISTRATIVE AGENT AND THE LENDER
SHALL RETAIN ALL RIGHTS ARISING UNDER APPLICABLE FEDERAL LAW.

Exhibit B

--------------------------------------------------------------------------------

 

THIS NOTE AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.

 

PATTERSON-UTI ENERGY, INC.,

a Delaware corporation, as Borrower

 

 

By:

Name:

Title:

 




Exhibit B

--------------------------------------------------------------------------------

 

Loans and Payments with respect thereto

Date

Type of Loan Made

Amount of Loan Made

End of Interest Period

Amount of Principal or Interest Paid This Date

Outstanding Principal Balance This Date

Notation Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit B

--------------------------------------------------------------------------------

 

EXHIBIT C

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:  __________________

To:Wells Fargo Bank, National Association, as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Term Loan Agreement dated as of August 22,
2019 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Loan Agreement;” the terms defined therein being
used herein as therein defined), among Patterson-UTI Energy, Inc., a Delaware
corporation (the “Borrower”), the Lenders from time to time party thereto, and
Wells Fargo Bank, National Association, as Administrative Agent.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the _____________________________________________ of the Borrower, and
that, as such, he/she is authorized to execute and deliver this Certificate to
the Administrative Agent on the behalf of the Borrower, in such capacity and not
in his/her individual capacity, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1.[Attached hereto are] or [The Borrower has submitted or is submitting on this
date pursuant to Section 6.01(a) of the Loan Agreement the following:] the
year-end audited financial statements required by Section 6.01(a) of the Loan
Agreement for the fiscal year of the Borrower ended as of the above date and the
report and opinion of an independent certified public accountant required by
such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1.[Attached hereto are] or [The Borrower has submitted or is submitting on this
date pursuant to Section 6.01(b) of the Loan Agreement the following:] the
unaudited financial statements required by Section 6.01(b) of the Loan Agreement
for the fiscal quarter of the Borrower ended as of the above date.  Such
financial statements fairly present in all material respects the financial
condition, results of operations, shareholders' equity and cash flows of the
Borrower and its Subsidiaries in accordance with GAAP as at such date and for
such period, subject only to normal year-end audit adjustments and the absence
of footnotes.

2.The undersigned has reviewed and is familiar with the terms of the Loan
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Borrower during the accounting period covered by the attached financial
statements.

3.A review of the activities of the Borrower during such fiscal period has been
made under the supervision of the undersigned with a view to determining whether
during such fiscal period the Borrower performed and observed all its
Obligations under the Loan Documents, and

Exhibit C

--------------------------------------------------------------------------------

 

[select one:]

[to the best knowledge of the undersigned during such fiscal period, the
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it.]

--or—

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]

4.The representations and warranties of the Borrower contained in Article V
(other than the representation and warranty made in Section 5.06(b)) of the Loan
Agreement, and any representations and warranties of any Loan Party that are
contained in any document furnished at any time under or in connection with the
Loan Documents, are true and correct on and as of the date hereof, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct as of such earlier date, and
except that for purposes of this Compliance Certificate, the representations and
warranties contained in Section 5.05(a) of the Loan Agreement shall be deemed to
refer to the most recent statements furnished pursuant to Section 6.01(a) of the
Loan Agreement, including the statements in connection with which this
Compliance Certificate is delivered, [except as follows: _______________].

5.The financial covenant analyses and information set forth on Schedule 1
attached hereto are true and accurate on and as of the date of this Certificate.

 




Exhibit C

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
_____________________.

PATTERSON-UTI ENERGY, INC.,

a Delaware corporation, as Borrower

 

 

By:

Name:

Title:

 

 

Exhibit C

--------------------------------------------------------------------------------

 

For the Quarter/Year ended ___________________(“Statement Date”)

SCHEDULE 1
to the Compliance Certificate
($ in 000's)

I.  Section 7.10 –Debt to Capitalization Ratio.

 

A.  Consolidated Funded Indebtedness:

 

1.  Obligations for borrowed money:

$

2. Reimbursement obligations in respect of letters of credit, bankers'
acceptances, bank guaranties, surety bonds, and similar instruments:

$

3.  Obligations to pay deferred purchase price of property or services (other
than trade accounts payable to a Person (i) in the United States or Canada, in
the ordinary course of business and, in each case, not past due for more than 60
days, or (ii) in any other country in the ordinary course of business, if not
past due for more than 120 days):

$

4.  Indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by the Borrower or its Subsidiaries whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse:

$

5.  Capital leases:

$

6. Obligations in respect of any forward sale of production for which payment is
received in advance, other than on ordinary trade terms:

$

7. Obligations to purchase, redeem, retire, defease or otherwise make any
payment in respect of any Equity Interest, on a date certain and not subject to
any contingencies, or at the option of the holder of such Equity Interest:

$

8.  Guaranty obligations in respect of the foregoing:

$

9.  Consolidated Funded Indebtedness (the sum of I.A.1 through I.A.8):

$

B.  Total Capital

 

1.  Consolidated Funded Indebtedness (I.A.9):

$

2.  Consolidated Net Worth:

$

3.  Total Capital (I.B.1 + I.B.2):

$

C.  Debt to Capitalization Ratio ((I.A.9 ÷ I.B.3) x 100):

%

Maximum allowed:

50%

 

Exhibit D

--------------------------------------------------------------------------------

 

EXHIBIT D

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Term Loan Agreement identified below (as amended,
restated, supplemented or otherwise modified from time to time, the “Loan
Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Loan Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor's rights and
obligations as a Lender under the Loan Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Loan Agreement, any other documents or instruments delivered
pursuant thereto or the loan transactions governed thereby or in any way based
on or related to any of the foregoing, including, but not limited to, contract
claims, tort claims, malpractice claims, statutory claims and all other claims
at law or in equity related to the rights and obligations sold and assigned
pursuant to clause (i) above (the rights and obligations sold and assigned
pursuant to clauses (i) and (ii) above being referred to herein collectively as,
the “Assigned Interest”).  Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

1.

Assignor:______________________________

2.

Assignee:______________________________ [and is an [Affiliate/Approved Fund] of
[identify Lender]]

3.

Borrower(s):Patterson-UTI Energy, Inc., a Delaware corporation

4.

Administrative Agent: Wells Fargo Bank, National Association, as the
administrative agent under the Loan Agreement

5.

Loan Agreement:Term Loan Agreement dated as of
August 22, 2019 among Patterson-UTI Energy, Inc., the
Lenders from time to time party thereto, and Wells Fargo
Bank, National Association, as Administrative Agent

6.

Assigned Interest:



Exhibit D

--------------------------------------------------------------------------------

 

Aggregate
Amount of
Commitment


for all Lenders

Amount of
Commitment
Assigned1

Percentage
Assigned of
Commitment2

CUSIP Number

$

$

%

 

 

[7.

Trade Date:__________________]3

Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

ASSIGNOR

[NAME OF ASSIGNOR]

 

By:

Title:

 

ASSIGNEE

[NAME OF ASSIGNEE]

 

By:

Title:

 

[Consented to and]4 Accepted:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as

Administrative Agent

 

By:

Title:

 

[Consented to:]5

 

PATTERSON-UTI ENERGY, INC., as

Borrower

 

By:

Title:

 

 

 

1

Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

2

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

3

To be added only if the consent of the Administrative Agent is required by the
terms of the Loan Agreement.

4

To be added only if the consent of the Administrative Agent is required by the
terms of the Loan Agreement.

5

To be added only if the consent of the Borrower is required by the terms of the
Loan Agreement.

Exhibit D

--------------------------------------------------------------------------------

 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1.Representations and Warranties.

1.1Assignor.  The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the Loan
Agreement or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

1.2Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Loan Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Loan Agreement (subject to
receipt of such consents as may be required under the Loan Agreement), (iii)
from and after the Effective Date, it shall be bound by the provisions of the
Loan Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Loan Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Loan Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

2.Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3.General Provisions.  This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and

Annex 1 to Assignment and Assumption

--------------------------------------------------------------------------------

 

Assumption.  This Assignment and Assumption shall be governed by, and construed
in accordance with, the law of the State of New York.

 

 

Annex 1 to Assignment and Assumption

--------------------------------------------------------------------------------

 

EXHIBIT E

FORM OF CONTINUING GUARANTY

______ ____, 20__

FOR VALUE RECEIVED, the sufficiency of which is hereby acknowledged, and in
consideration of any credit and/or financial accommodation heretofore or
hereafter from time to time made or granted to Patterson-UTI Energy, Inc.
(“Borrower”) or any other Loan Party under that certain Term Loan Agreement
dated as of August 22, 2019 by and between the Borrower, the financial
institutions party thereto (collectively, the “Lenders”), and Wells Fargo Bank,
National Association, as Administrative Agent (in such capacity, the
“Administrative Agent”) (as amended, restated, supplemented or otherwise
modified from time to time, the “Loan Agreement”), each of the Persons now or
hereafter signatories hereto (each a “Guarantor,” and, collectively, the
“Guarantors”) hereby furnishes in favor of Administrative Agent and the Lenders
(each a “Guaranteed Party” and collectively, the “Guaranteed Parties”) its joint
and several guaranty of the Guaranteed Obligations (as hereinafter defined) as
follows:

1.Reference to Loan Agreement.  Each Guarantor covenants and agrees that certain
representations, warranties and covenants set forth in the Loan Agreement are
applicable to Guarantors, and it (i) reaffirms that each such representation and
warranty is true and correct in every material respect with respect to such
Guarantor to the extent that such representation and warranty refers to such
Guarantor, and (ii) agrees to comply with all of the covenants related to it,
contained in the Loan Agreement.  Each Guarantor agrees that if the Loan
Agreement shall cease to remain in effect for any reason whatsoever during any
period and any part of the Guaranteed Obligations remain unpaid, then the terms,
covenants, and agreements thereof which are applicable to it shall nevertheless
continue in full force and effect as obligations of such Guarantor under this
Guaranty.  Each Guarantor shall take, or refrain from taking, as the case may
be, each action that is necessary to be taken or not taken, as the case may be,
so that no Event of Default is caused by the failure to take or refrain from
taking such action, as the case may be.  All capitalized terms used but not
defined herein shall have the meaning assigned to such term in the Loan
Agreement.

2.Guaranty.  (a) Each Guarantor hereby, jointly and severally, absolutely and
unconditionally guarantees, as a guarantee of payment and not as a guarantee of
collection, the prompt payment in full in Dollars when due, whether at stated
maturity, upon acceleration or otherwise, and at all times thereafter, of:

(i)any and all existing and future indebtedness and liabilities of every kind,
nature and character, direct or indirect, absolute or contingent, liquidated or
unliquidated, voluntary or involuntary, of any Loan Party arising under any Loan
Document or otherwise with respect to any Loan, and

(ii)all existing and future indebtedness and liabilities of the Borrower or any
Subsidiary of the Borrower pursuant to any Lender Interest Rate Swap Contract,

in each case including interest and fees that accrue after the commencement by
or against any Loan Party or any Affiliate thereof of any proceeding under any
Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding (collectively, the “Guaranteed Obligations”).  As used herein,
“Lender Interest Rate Swap Contract” means a Swap Contract between the Borrower
or any Subsidiary of the Borrower and any counterparty thereto that, at the time
such Swap Contract was entered into, was a Lender or an Affiliate of a Lender
entered into for purposes of mitigating interest rate risk.

Exhibit E

--------------------------------------------------------------------------------

 

(b)The books and records of the Guaranteed Parties showing the amount of the
Guaranteed Obligations shall be admissible in evidence in any action or
proceeding, and shall be binding upon each Guarantor and conclusive for the
purpose of establishing the amount of the Guaranteed Obligations, absent
manifest error.  This Guaranty shall not be affected by the genuineness,
validity, regularity or enforceability of the Guaranteed Obligations or any
instrument or agreement evidencing any Guaranteed Obligations, or by the
existence, validity, enforceability, perfection, or extent of any collateral
therefor, or by any fact or circumstance relating to the Guaranteed Obligations
which might otherwise constitute a defense to the obligations of any Guarantor
under this Guaranty.

(c)In order to provide for just and equitable contribution among the Guarantors,
the Guarantors agree that in the event a payment shall be made on any date under
this Guaranty by any Guarantor (the “Funding Guarantor”), each other Guarantor
(each a “Contributing Guarantor”) shall indemnify the Funding Guarantor in an
amount equal to the amount of such payment, in each case multiplied by a
fraction the numerator of which shall be the net worth of the Contributing
Guarantor as of such date and the denominator of which shall be the aggregate
net worth of all the Contributing Guarantors together with the net worth of the
Funding Guarantor as of such date.  Any Contributing Guarantor making any
payment to a Funding Guarantor pursuant to this Section 2(c) shall be subrogated
to the rights of such Funding Guarantor to the extent of such payment.

(d)Anything contained in this Guaranty to the contrary notwithstanding, the
obligations of each Guarantor under this Guaranty on any date shall be limited
to a maximum aggregate amount equal to the largest amount that would not, on
such date, render its obligations hereunder subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of the Bankruptcy Code of the United
States or any applicable provisions of comparable laws relating to bankruptcy,
insolvency, or reorganization, or relief of debtors (collectively, the
“Fraudulent Transfer Laws”), but only to the extent that any Fraudulent Transfer
Law has been found in a final non-appealable judgment of a court of competent
jurisdiction to be applicable to such obligations as of such date, in each case:

(i)after giving effect to all liabilities of such Guarantor, contingent or
otherwise, that are relevant under the Fraudulent Transfer Laws, but
specifically excluding:

(A)any liabilities of such Guarantor in respect of intercompany indebtedness to
the Borrower or other affiliates of the Borrower to the extent that such
indebtedness would be discharged in an amount equal to the amount paid by such
Guarantor hereunder;

(B)any liabilities of such Guarantor under this Guaranty; and

(C)any liabilities of such Guarantor under each of its other guaranties of and
joint and several co-borrowings of debt, in each case entered into on the date
this Guaranty becomes effective, which contain a limitation as to maximum amount
substantially similar to that set forth in this Section 2(d) (each such other
guaranty and joint and several co-borrowing entered into on the date this
Guaranty becomes effective, a “Competing Guaranty”) to the extent such
Guarantor's liabilities under such Competing Guaranty exceed an amount equal to
(1) the aggregate principal amount of such Guarantor's obligations under such
Competing Guaranty (notwithstanding the operation of that limitation contained
in such Competing Guaranty that is substantially similar to this Section 2(d)),
multiplied by (2) a fraction (i) the numerator of which is the aggregate
principal amount of such Guarantor's obligations under such Competing Guaranty
(notwithstanding the operation of that limitation contained in such Competing
Guaranty that is substantially similar to this Section 2(d)), and (ii) the
denominator of which is the sum of (x) the aggregate principal amount of the
obligations of such Guarantor under all

Exhibit E

--------------------------------------------------------------------------------

 

other Competing Guaranties (notwithstanding the operation of those limitations
contained in such other Competing Guaranties that are substantially similar to
this Section 2(d)), (y) the aggregate principal amount of the obligations of
such Guarantor under this Guaranty (notwithstanding the operation of this
Section 2(d)), and (z) the aggregate principal amount of the obligations of such
Guarantor under such Competing Guaranty (notwithstanding the operation of that
limitation contained in such Competing Guaranty that is substantially similar to
this Section 2(d)); and

(ii)after giving effect as assets to the value (as determined under the
applicable provisions of the Fraudulent Transfer Laws) of any rights to
subrogation, reimbursement, indemnification or contribution of such Guarantor
pursuant to applicable law or pursuant to the terms of any agreement (including
any such right of contribution under Section 2(c)).

3.No Setoff or Deductions; Taxes.  Each Guarantor represents and warrants that
it is an entity formed or incorporated, as the case may be, under the laws of
one or more states of the United States of America. All payments by the
Guarantors hereunder shall be paid in full, without setoff or counterclaim or
any deduction or withholding, except for Taxes required to be deducted or
withheld under applicable law. If any Guarantor must make a payment under this
Guaranty, such Guarantor agrees that it will make the payment from one of its
U.S. resident offices to Administrative Agent, on behalf of the Guaranteed
Parties.  If any Guarantor shall be required by applicable law to deduct any
Taxes from a payment to a Guaranteed Party under this Guaranty, such Guarantor
shall pay all such Taxes to the relevant authority in accordance with applicable
law, and, if the deducted or withheld Taxes are Indemnified Taxes, then the sum
payable by the applicable Loan Party shall be increased as necessary so that
after such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 3), such
that the applicable Guaranteed Party receives the sum it would have received had
no such deduction or withholding been made.  Such Guarantor shall promptly
provide such Guaranteed Party with an original receipt or certified copy issued
by the relevant authority evidencing the payment of any such amount required to
be deducted or withheld.

4.Termination; Release of Guarantors.  This Guaranty is a continuing and
irrevocable guaranty of all Guaranteed Obligations now or hereafter existing and
shall remain in full force and effect until (i) all Guaranteed Obligations and
any other amounts payable under this Guaranty are indefeasibly paid and
performed in full, and the Commitments of the Lenders under the Loan Agreement
are terminated, (ii) with respect to a Guarantor, such Guarantor is released
from its obligations under this Guaranty by an instrument in writing signed by
the Administrative Agent pursuant to the Loan Agreement as permitted by
Section 9.10 or Section 10.01 of the Loan Agreement or (iii) following the
delivery by the Borrower to the Administrative Agent of a certificate stating
that after giving effect to the release of the Guarantor, the outstanding
principal amount of Priority Debt shall not exceed, the greater of (x)
$500,000,000 and (y) 15% of Consolidated Net Tangible Assets (and the delivery
of such certificate is deemed to be a representation and warranty by the
Borrower hereunder of the statements made therein).  Upon the Borrower’s
compliance with the Section 4(iii), the Administrative Agent shall provide
written confirmation of such termination as may be reasonably requested by the
Guarantor.  Any Guarantor released pursuant to Section 4(ii) or Section 4(iii)
is herein referred to as a “Released Guarantor”.

5.Waiver of Notices.  Each Guarantor waives notice of the acceptance of this
Guaranty and of the extension or continuation of the Guaranteed Obligations or
any part thereof.  Each Guarantor further waives presentment, protest, notice,
dishonor or default, demand for payment and any other notices to which such
Guarantor might otherwise be entitled.

6.Subrogation.  No Guarantor shall exercise any right of subrogation,
contribution or similar rights with respect to any payments it makes under this
Guaranty until all of the Guaranteed

Exhibit E

--------------------------------------------------------------------------------

 

Obligations (other than indemnities and other contingent obligations not then
due and payable or as to which no claim has been made as of the time of
determination) and any amounts payable under this Guaranty are indefeasibly paid
and performed in full and the commitments of the Lenders under the Loan
Agreement are terminated.  If any amounts are paid to any Guarantor in violation
of the foregoing limitation, then such amounts shall be held in trust for the
benefit of the Guaranteed Parties and shall forthwith be paid to Administrative
Agent, on behalf of the Guaranteed Parties, to reduce the amount of the
Guaranteed Obligations, whether matured or unmatured.

7.Waiver of Suretyship Defenses.  Each Guarantor agrees that the Guaranteed
Parties may, at any time and from time to time, and without notice to the
Guarantors, make any agreement with the Borrower or with any other person or
entity liable on any of the Guaranteed Obligations or providing collateral as
security for the Guaranteed Obligations, for the extension, renewal, payment,
compromise, discharge or release of the Guaranteed Obligations or any collateral
(in whole or in part), or for any modification or amendment of the terms thereof
or of any instrument or agreement evidencing the Guaranteed Obligations or the
provision of collateral, all without in any way impairing, releasing,
discharging or otherwise affecting the obligations of the Guarantors under this
Guaranty.  Each Guarantor waives any defense arising by reason of any disability
or other defense of the Borrower or any other guarantor (including any other
Guarantor hereunder), or the cessation from any cause whatsoever of the
liability of the Borrower or any other Loan Party, or any claim that such
Guarantor's obligations exceed or are more burdensome than those of the Borrower
or any other Loan Party and waives the benefit of any statute of limitations
affecting the liability of such Guarantor hereunder.  Each Guarantor waives any
right to enforce any remedy which any Guaranteed Party now has or may hereafter
have against the Borrower or any other Loan Party and waives any benefit of and
any right to participate in any security now or hereafter held by the Guaranteed
Parties.  Further, each Guarantor consents to the taking of, or failure to take,
any action which might in any manner or to any extent vary the risks of such
Guarantor under this Guaranty or which, but for this provision, might operate as
a discharge of such Guarantor.

8.Exhaustion of Other Remedies Not Required.  The obligations of each Guarantor
hereunder are those of primary obligor, and not merely as surety, and are
independent of the Guaranteed Obligations.  Each Guarantor waives diligence by
the Guaranteed Parties and action on delinquency in respect of the Guaranteed
Obligations or any part thereof, including, without limitation any provisions of
law requiring the Guaranteed Parties to exhaust any right or remedy or to take
any action against the Borrower, any other guarantor (including any other
Guarantor hereunder), or any other person, entity or property before enforcing
this Guaranty against such Guarantor, including, but not limited to, the
benefits of Chapter 34 of the Texas Business and Commerce Code, §17.001 of the
Texas Civil Practice and Remedies Code, and Rule 31 of the Texas Rules of Civil
Procedure, or any similar statute.

9.Reinstatement.  Notwithstanding anything in this Guaranty to the contrary,
this Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any portion of the Guaranteed Obligations is
revoked, terminated, rescinded or reduced or must otherwise be restored or
returned upon the insolvency, bankruptcy or reorganization of the Borrower or
any other person or entity or otherwise, as if such payment had not been made
and whether or not the Guaranteed Parties have in possession of or have released
this Guaranty and regardless of any prior revocation, rescission, termination or
reduction, in each case, however, other than with respect to a Released
Guarantor.  

10.Subordination.  Each Guarantor hereby subordinates, to the extent herein
provided and except as otherwise set forth below in this Section 10, all
obligations and indebtedness of any Loan Party owing to such Guarantor, whether
now existing or hereafter arising (the “Subordinated Obligations”), to the
indefeasible payment in full of all Guaranteed Obligations.  As long as no Event
of Default has occurred and is continuing, this Guaranty shall not limit any
Guarantor's right to receive payment from

Exhibit E

--------------------------------------------------------------------------------

 

any Loan Party on account of any Subordinated Obligations.  Upon the occurrence
and during the continuation of an Event of Default, the Guarantor agrees not to
accept any payment for any Subordinated Obligations.  In the event of (i) any
insolvency, bankruptcy, receivership, liquidation, reorganization, readjustment,
composition or other similar proceeding relating to a Loan Party, its creditors
as such or its property, (ii) any proceeding for the liquidation, dissolution or
other winding-up of a Loan Party, voluntary or involuntary, whether or not
involving insolvency or bankruptcy proceedings, (iii) any assignment by a Loan
Party for the benefit of creditors, or (iv) any other marshalling of the assets
of a Loan Party, the Guaranteed Obligations (including any interest thereon
accruing at the legal rate after the commencement of any such proceedings and
any additional interest that would have accrued thereon but for the commencement
of such proceedings) shall first be paid in full before any payment or
distribution, whether in cash, securities or other property, shall be made by or
on behalf of or from the estate of such Loan Party to any holder of Subordinated
Obligations.  If a Guarantor receives any payment of any Subordinated
Obligations in violation of the terms of this Section, such Guarantor shall hold
that payment in trust for Administrative Agent and Lenders and promptly turn it
over to Administrative Agent, in the form received (with any necessary
endorsements), to be applied to the Guaranteed Obligations.

11.Information.  Each Guarantor agrees to furnish promptly to Administrative
Agent such information of the type described in Section 6.02(d) of the Loan
Agreement.

12.Stay of Acceleration.  In the event that acceleration of the time for payment
of any of the Guaranteed Obligations is stayed, upon the insolvency, bankruptcy
or reorganization of the Borrower or any other person or entity, or otherwise,
all such amounts shall nonetheless be payable by the Guarantors, jointly and
severally, immediately upon demand by the Guaranteed Parties.

13.Expenses.  Each Guarantor shall pay, jointly and severally, on demand all
out-of-pocket expenses (including reasonable attorneys' fees and expenses and
the allocated cost and disbursements of internal legal counsel) in any way
relating to the enforcement or protection of any Guaranteed Party's rights under
this Guaranty, including any incurred in the preservation, protection or
enforcement of any rights of any Guaranteed Party in any case commenced by or
against any Guarantor under the Bankruptcy Code (Title 11, United States Code)
or any similar or successor statute.  The obligations of each Guarantor under
the preceding sentence shall survive termination of this Guaranty.

14.Application of Payments.  Any payment received by any Guaranteed Party from
any Guarantor (or from any Lender pursuant to Section 19), shall be remitted to
and applied by Administrative Agent in accordance with Section 8.03 of the Loan
Agreement.

15.Amendments.  No amendment or waiver of any provision of this Guaranty, nor
consent to any departure by any Guarantor herefrom, shall in any event be
effective unless the same shall be in writing and signed, in the case of
amendments, by the Guarantor(s) affected thereby and by Administrative Agent,
and, in the case of consents or waivers, by Administrative Agent, and then such
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose for which made or given.  Notwithstanding the
foregoing, no Guarantor shall be released from this Guaranty except in
accordance with Section 4.

16.No Waiver; Enforceability.  No failure by the Guaranteed Parties to exercise,
and no delay in exercising, any right, remedy or power hereunder shall operate
as a waiver thereof; nor shall any single or partial exercise of any right,
remedy or power hereunder preclude any other or further exercise thereof or the
exercise of any other right.  The remedies herein provided are cumulative and
not exclusive of any remedies provided by law or in equity.  The
unenforceability or invalidity of any provision of this Guaranty shall not
affect the enforceability or validity of any other provision herein.

Exhibit E

--------------------------------------------------------------------------------

 

17.Assignment; Governing Laws; Jurisdiction.  This Guaranty shall (a) bind each
Guarantor and its successors and assigns, provided that such Guarantor may not
assign its rights or obligations under this Guaranty without the prior written
consent of Administrative Agent and the Lenders (and any attempted assignment
without such consent shall be void), (b) inure to the benefit of the Guaranteed
Parties and their successors and permitted assigns and each Lender may, without
notice to the Guarantor and without affecting the Guarantor's obligations
hereunder, assign or sell participations in the Guaranteed Obligations and this
Guaranty, in whole or in part, and (c) be governed by the internal laws of the
State of New York; provided that the Administrative Agent and each Lender shall
retain all rights arising under applicable federal law.

Each Guarantor hereby irrevocably (i) submits to the non exclusive jurisdiction
of any State court sitting in New York City, any United States District Court of
the Southern District of New York, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to this Guaranty, and (ii)
waives to the fullest extent permitted by applicable law any defense asserting
an inconvenient forum in connection therewith.  Service of process by the
Guaranteed Parties in connection with such action or proceeding shall be binding
on each Guarantor if sent to such Guarantor by registered or certified mail at
its address specified below.  Subject to such Lender's compliance with
Section 10.07 of the Loan Agreement, each Guarantor agrees that each Lender may
disclose to any prospective purchaser and any purchaser of all or part of the
Guaranteed Obligations any and all information in such Lender's possession
concerning such Guarantor, this Guaranty and any security for this Guaranty.

18.Condition of Borrower.  Each Guarantor acknowledges and agrees that it has
the sole responsibility for, and has adequate means of, obtaining from the
Borrower such information concerning the financial condition, business and
operations of the Borrower as such Guarantor requires, and that the Guaranteed
Parties have no duty, and such Guarantor is not relying on the Guaranteed
Parties at any time, to disclose to such Guarantor any information relating to
the business, operations or financial condition of the Borrower.

19.Setoff.  Each Guarantor agrees to the provisions of Section 10.08 of the Loan
Agreement.

20.Further Assurances.  Each Guarantor agrees that at any time and from time to
time, at the expense of such Guarantor, to promptly execute and deliver all
further instruments and documents, and take all further action, that may be
necessary or desirable, or that Administrative Agent may reasonably request, to
enable Administrative Agent to protect and to exercise and enforce the rights
and remedies of the Guaranteed Parties hereunder.

21.Addition of Guarantors.  The initial Guarantors hereunder shall be each of
the Subsidiaries of the Borrower that are signatories hereto and that are listed
on Schedule 1 attached hereto.  From time to time subsequent to the time hereof,
additional Subsidiaries of the Borrower may become parties hereto as additional
Guarantors (each an “Additional Guarantor”) by executing a counterpart of this
Guaranty Agreement in the form of Exhibit A attached hereto and delivery to the
Administrative Agent (a) documents of the types referred to in clauses (iii) and
(iv) of Section 4.01(a) of the Loan Agreement, (b) if requested by the
Administrative Agent, favorable opinions of counsel to such Person (which shall
cover, among other things, the legality, validity, binding effect and
enforceability of this Guaranty Agreement) all in form, content and scope
reasonably satisfactory to the Administrative Agent, and (c) to the extent not
already provided to the Administrative Agent, all documentation and other
information that is required by regulatory authorities under applicable “know
your customer” and anti-money-laundering rules and regulations, including,
without limitation, the Patriot Act, all as the Administrative Agent may
reasonably request.  Upon delivery of any such counterpart to Administrative
Agent, notice of which is hereby waived by Guarantors, each such Additional
Guarantor shall be a Guarantor and shall be a party hereto as if such Additional
Guarantor were an original signatory hereof.  

Exhibit E

--------------------------------------------------------------------------------

 

Each Guarantor expressly agrees that its obligations arising hereunder shall not
be affected or diminished by the addition or release of any other Guarantor
hereunder, or by any election by Administrative Agent not to cause any
Subsidiary of the Borrower to become an Additional Guarantor hereunder.  

22.Notices.  All notices, requests and other communications provided for
hereunder shall be in writing and given to Administrative Agent or any Guarantor
as provided in Section 10.02 of the Loan Agreement.  

23.Joint and Several Obligations.  Each Guarantor acknowledges that (i) this
Guaranty is a master Guaranty pursuant to which other Subsidiaries of the
Borrower now or hereafter may become parties, and (ii) the guaranty obligations
of each of the Guarantors hereunder are joint and several.

24.WAIVER OF JURY TRIAL; FINAL AGREEMENT.  TO THE EXTENT ALLOWED BY APPLICABLE
LAW, EACH GUARANTOR AND EACH GUARANTEED PARTY WAIVES TRIAL BY JURY WITH RESPECT
TO ANY ACTION, CLAIM, SUIT OR PROCEEDING ON OR ARISING OUT OF THIS
GUARANTY.  THIS GUARANTY (INCLUDING ANY SUPPLEMENTAL GUARANTY OR OTHER AGREEMENT
BY WHICH A PERSON BECOMES A GUARANTOR), AND THE LOAN AGREEMENT REPRESENT THE
FINAL AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS BETWEEN THE PARTIES.  

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

Remainder of Page Intentionally Blank.
Signature(s) Page to Follow.

 




Exhibit E

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Guarantors have caused this Guaranty to be duly executed
and delivered by their respective officers thereunto duly authorized as of the
date first written above.

[NAMES OF THE GUARANTORS]

 

 

 

 

Exhibit E

--------------------------------------------------------------------------------

 

SCHEDULE 1

INITIAL GUARANTORS

[                          ]

 

Schedule 1 to Exhibit E

--------------------------------------------------------------------------------

 

EXHIBIT A

COUNTERPART TO CONTINUING GUARANTY

In witness whereof, the undersigned Additional Guarantor has caused this
Counterpart to Continuing Guaranty to be duly executed and delivered by its duly
authorized officer as of ______________ ____, 20___.

 

[NAME OF ADDITIONAL GUARANTOR]

 

 

By:

Name:

Title:

 

 

Exhibit A to Exhibit E

--------------------------------------------------------------------------------

 

 

EXHIBIT H

FORM OF PREPAYMENT NOTICE

Date:  ___________, _____

To:Wells Fargo Bank, National Association, as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Term Loan Agreement, dated as of August 22,
2019 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Loan Agreement;” the terms defined therein being
used herein as therein defined), among Patterson-UTI Energy, Inc., a Delaware
corporation (the “Borrower”), the Lenders from time to time party thereto, and
Wells Fargo Bank, National Association, as Administrative Agent.

The undersigned hereby gives notice of prepayment on the following Type of Loan
(select one):

☐  Base Rate Loans  ☐  Eurodollar Rate Loans  

1.

On _________________________ (a Business Day).

2.

In the amount of $_____________.

The giving of this notice and the amount of the prepayment of the Loans
indicated herein comply with Section 2.04 of the Loan Agreement.

PATTERSON-UTI ENERGY, INC.,

a Delaware corporation, as Borrower

 

 

By:

Name:

Title:

 

 

Exhibit H

 

--------------------------------------------------------------------------------

 

EXHIBIT-I-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Term Loan Agreement, dated as of August 22,
2019 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Loan Agreement;” the terms defined therein being
used herein as therein defined), among Patterson-UTI Energy, Inc., a Delaware
corporation (the “Borrower”), the Lenders from time to time party thereto, and
Wells Fargo Bank, National Association, as Administrative Agent.

Pursuant to the provisions of Section 3.01 of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 881(c)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as
applicable.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

 

 

 

[NAME OF LENDER]

By:

 

Name:  

 

Title:  

Date: ________ __, 20[  ]




Exhibit I

--------------------------------------------------------------------------------

 

EXHIBIT-I-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Term Loan Agreement, dated as of August 22,
2019 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Loan Agreement;” the terms defined therein being
used herein as therein defined), among Patterson-UTI Energy, Inc., a Delaware
corporation (the “Borrower”), the Lenders from time to time party thereto, and
Wells Fargo Bank, National Association, as Administrative Agent.

Pursuant to the provisions of Section 3.01 of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as applicable.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

 

[NAME OF PARTICIPANT]

By:

 

Name:  

 

Title:  

Date: ________ __, 20[  ]




Exhibit I

--------------------------------------------------------------------------------

 

EXHIBIT-I-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Term Loan Agreement, dated as of August 22,
2019 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Loan Agreement;” the terms defined therein being
used herein as therein defined), among Patterson-UTI Energy, Inc., a Delaware
corporation (the “Borrower”), the Lenders from time to time party thereto, and
Wells Fargo Bank, National Association, as Administrative Agent.

Pursuant to the provisions of Section 3.01 of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

[NAME OF PARTICIPANT]

By:

 

Name:

Title:

 

Date: ________ __, 20[  ]




Exhibit I

--------------------------------------------------------------------------------

 

EXHIBIT-I-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is made to that certain Term Loan Agreement, dated as of August 22,
2019 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Loan Agreement;” the terms defined therein being
used herein as therein defined), among Patterson-UTI Energy, Inc., a Delaware
corporation (the “Borrower”), the Lenders from time to time party thereto, and
Wells Fargo Bank, National Association, as Administrative Agent.

Pursuant to the provisions of Section 3.01 of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Loan
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 881(c)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN or W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

[NAME OF LENDER]

By:

 

Name:  

 

Title:  

Date: ________ __, 20[  ]

Exhibit I